Exhibit 10.10

 

INDUSTRIAL LEASE

(Multi-Tenant; Net ; “As-Is”)

 

 

BETWEEN

 

 

THE IRVINE COMPANY

 

 

AND

 

 

GOREMOTE INTERNET COMMUNICATIONS, INC.

 

--------------------------------------------------------------------------------


 

INDEX TO LEASE

 

ARTICLE I.

 

BASIC LEASE PROVISIONS

 

 

 

ARTICLE II.

 

PREMISES

Section 2.1

 

Leased Premises

Section 2.2

 

Acceptance of Premises

Section 2.3

 

Building Name and Address

Section 2.4

 

Right of First Refusal

 

 

 

ARTICLE III.

 

TERM

Section 3.1

 

General

Section 3.2

 

Existing Master Lease and Tenant’s Sublease

 

 

 

ARTICLE IV

 

RENT AND OPERATING EXPENSES

Section 4.1

 

Basic Rent

Section 4.2

 

Operating Expenses

Section 4.3

 

Security Deposit

 

 

 

ARTICLE V.

 

USES

Section 5.1

 

Use

Section 5.2

 

Signs

Section 5.3

 

Hazardous Materials

 

 

 

ARTICLE VI.

 

COMMON AREAS; SERVICES

Section 6.1

 

Utilities and Services

Section 6.2

 

Operation and Maintenance of Common Areas

Section 6.3

 

Use of Common Areas

Section 6.4

 

Parking

Section 6.5

 

Changes and Additions by Landlord

 

 

 

ARTICLE VII.

 

MAINTAINING THE PREMISES

Section 7.1

 

Tenant’s Maintenance and Repair

Section 7.2

 

Landlord’s Maintenance and Repair

Section 7.3

 

Alterations

Section 7.4

 

Mechanic’s Liens

Section 7.5

 

Entry and Inspection

Section 7.6

 

Communications Equipment

 

 

 

ARTICLE VIII.

 

TAXES AND ASSESSMENTS ON TENANT’S PROPERTY

 

 

 

ARTICLE IX.

 

ASSIGNMENT AND SUBLETTING

Section 9.1

 

Rights of Parties

Section 9.2

 

Effect of Transfer

Section 9.3

 

Sublease Requirements

Section 9.4

 

Certain Transfers

Section 9.5

 

Facilities Sharing Arrangements

 

 

 

ARTICLE X.

 

INSURANCE AND INDEMNITY

Section 10.1

 

Tenant’s Insurance

Section 10.2

 

Landlord’s Insurance

Section 10.3

 

Tenant’s Indemnity

Section 10.4

 

Landlord’s Nonliability

Section 10.5

 

Waiver of Subrogation

 

 

 

ARTICLE XI.

 

DAMAGE OR DESTRUCTION

Section 11.1

 

Restoration

Section 11.2

 

Lease Governs

 

 

 

ARTICLE XII.

 

EMINENT DOMAIN

Section 12.1

 

Total or Partial Taking

Section 12.2

 

Temporary Taking

Section 12.3

 

Taking of Parking Area

 

 

 

ARTICLE XIII.

 

SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS

Section 13.1

 

Subordination

Section 13.2

 

Estoppel Certificate

Section 13.3

 

Financials

 

i

--------------------------------------------------------------------------------


 

ARTICLE XIV.

 

DEFAULTS AND REMEDIES

Section 14.1

 

Tenant’s Defaults

Section 14.2

 

Landlord’s Remedies

Section 14.3

 

Late Payments

Section 14.4

 

Right of Landlord to Perform

Section 14.5

 

Default by Landlord

Section 14.6

 

Expenses and Legal Fees

Section 14.7

 

Waiver of Jury Trial

Section 14.8

 

Satisfaction of Judgment

Section 14.9

 

Limitation of Actions Against Landlord

 

 

 

ARTICLE XV.

 

END OF TERM

Section 15.1

 

Holding Over

Section 15.2

 

Merger on Termination

Section 15.3

 

Surrender of Premises; Removal of Property

 

 

 

ARTICLE XVI.

 

PAYMENTS AND NOTICES

 

 

 

ARTICLE XVII.

 

RULES AND REGULATIONS

 

 

 

ARTICLE XVIII.

 

BROKER’S COMMISSION

 

 

 

ARTICLE XIX.

 

TRANSFER OF LANDLORD’S INTEREST

 

 

 

ARTICLE XX.

 

INTERPRETATION

Section 20.1

 

Gender and Number

Section 20.2

 

Headings

Section 20.3

 

Joint and Several Liability

Section 20.4

 

Successors

Section 20.5

 

Time of Essence

Section 20.6

 

Controlling Law

Section 20.7

 

Severability

Section 20.8

 

Waiver and Cumulative Remedies

Section 20.9

 

Inability to Perform

Section 20.10

 

Entire Agreement

Section 20.11

 

Quiet Enjoyment

Section 20.12

 

Survival

 

 

 

ARTICLE XXI.

 

EXECUTION AND RECORDING

Section 21.1

 

Counterparts

Section 21.2

 

Corporate and Partnership Authority

Section 21.3

 

Execution of Lease; No Option or Offer

Section 21.4

 

Recording

Section 21.5

 

Amendments

Section 21.6

 

Executed Copy

Section 21.7

 

Attachments

 

 

 

ARTICLE XXII

 

MISCELLANEOUS

Section 22.1

 

Nondisclosure of Lease Terms

Section 22.2

 

Guaranty

Section 22.3

 

Changes Requested by Lender

Section 22.4

 

Mortgagee Protection

Section 22.5

 

Covenants and Conditions

Section 22.6

 

Security Measures

Section 22.7.

 

Jams Arbitration

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Description of Premises

Exhibit B

 

Environmental Questionnaire

Exhibit C

 

Landlord’s Disclosures

Exhibit D

 

Insurance Requirements

Exhibit E

 

Rules and Regulations

Exhibit Y

 

Project Site Plan

 

ii

--------------------------------------------------------------------------------


 

INDUSTRIAL LEASE

(Multi-Tenant; Net)

 

THIS LEASE is made as of the 8th day of February, 2005, by and between
THE IRVINE COMPANY, hereafter called “Landlord,” and GOREMOTE INTERNET
COMMUNICATIONS, INC., a Delaware corporation, which will do business in
California as GoRemote Internet Communications, Inc., hereinafter called
“Tenant.”

 

ARTICLE I.  BASIC LEASE PROVISIONS

 

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

 

1.             Premises:  Suite No.  100 (the Premises are more particularly
described in Section 2.1).

 

Address of Building:  130 Theory, Irvine, CA 92714

 

2.             Project Description (if applicable):  University Research Park
VII

 

3.             Use of Premises:  General Office, subject to the restrictions set
forth in Section 5.1 below.

 

4.             Commencement Date:  March 1, 2005

 

5.             Expiration Date:  March 31, 2007

 

6.             Basic Rent:  Commencing on the Commencement Date, the Basic Rent
shall be Thirty Nine Thousand Six Hundred Fifty Dollars ($39,650.00) per month,
based on $1.25 per rentable square foot. [See Section 4.3 of the Lease for
“credit” provisions.]

 

Basic Rent is subject to adjustment as follows:

 

Tenant shall not be obligated to pay Basic Rent for the period from July 1, 2005
through July 31, 2005.  However, Tenant shall pay its “Tenant’s Share” of
“Operating Expenses”  (as hereinafter defined) for such one-month period.

 

Commencing August 1, 2005, the Basic Rent shall be Thirty Nine Thousand Six
Hundred Fifty Dollars ($39,650.00) per month, based on $1.25 per rentable square
foot.

 

7.             Guarantor(s):  None

 

8.             Floor Area of Premises:  Approximately 31,720 rentable square
feet

 

9.             Security Deposit:  $43,615.00

 

10.           Broker(s):  Orion Property Partners

 

11.           Additional Insureds:  None

 

12.           Address for Payments and Notices:

 

LANDLORD

 

TENANT

 

 

 

THE IRVINE COMPANY

 

GOREMOTE INTERNET

550 Newport Center Drive

 

COMMUNICATIONS, INC.

Newport Beach, CA 92660

 

130 Theory, Suite 100

Attn: Senior Vice President, Operations

 

Irvine, CA 92617

Irvine Office Properties

 

 

 

with a copy of notices to:

 

with a copy of notices to:

 

THE IRVINE COMPANY

 

GOREMOTE INTERNET

550 Newport Center Drive

 

COMMUNICATIONS, INC.

Newport Beach, CA 92660

 

1421 McCarthy Boulevard

Attn: Vice President, Operations

 

Milpitas, CA 95035

Irvine Office Properties, Technology Portfolio

 

Attn: General Counsel

 

13.           Tenant’s Liability Insurance Requirement:  $2,000,000.00

 

14.           Vehicle Parking Spaces:  One Hundred Sixteen (116)

 

--------------------------------------------------------------------------------


 

15.           Tenant understands and acknowledges that a material consideration
for Landlord’s entering into this Lease is the nature of Tenant’s business and
the mutual benefits to be derived by Tenant and by the University of California
at Irvine (the “University”) as a result of Tenant’s business operating in a
project located proximately to the University.  Accordingly, in the event of any
proposed assignment of this Lease, or sublease of the Premises, in addition to
all of the provisions of Section 9.1(b) of this lease, Landlord may reasonably
withhold its consent to any such proposed assignment or sublease if Landlord
determines that such mutual benefits will not be derived as a result of the
proposed use of the Premises by such assignee, sublessee or transferee.

 

--------------------------------------------------------------------------------


 

ARTICLE II.  PREMISES

 

SECTION 2.1.  LEASED PREMISES.  Landlord leases to Tenant and Tenant leases from
Landlord the premises shown in Exhibit A (the “Premises”), containing
approximately the floor area set forth in Item 8 of the Basic Lease Provisions
and known by the suite number identified in Item 1 of the Basic Lease
Provisions.  The Lease includes furniture and fixtures installed in the Premises
as of the Commencement Date, which is leased to Tenant in an “as is” condition. 
The Premises are located in the building identified in Item 1 of the Basic Lease
Provisions (which together with the underlying real property, is called the
“Building”), and is a portion of the project shown in Exhibit Y (the
“Project”).  Tenant understands that the floor area set forth in Item 8 of the
Basic Lease Provisions includes a factor approximating the total square footage
of any common lobby or internal common features of the Building.  If, upon
completion of the space plans for the Premises, Landlord’s architect or space
planner determines that the rentable square footage of the Premises differs from
that set forth in the Basic Lease Provisions, then Landlord shall so notify
Tenant and the Basic Rent (as shown in Item 6 of the Basic Lease Provisions)
shall be promptly adjusted in proportion to the change in square footage. 
Within five (5) days following Landlord’s request, the parties shall memorialize
the adjustments by executing an amendment to this Lease prepared by Landlord,
provided that the failure or refusal by either party to execute the amendment
shall not affect its validity.

 

SECTION 2.2.  ACCEPTANCE OF PREMISES.  Tenant acknowledges that neither Landlord
nor any representative of Landlord has made any representation or warranty with
respect to the Premises, the Building or the Project or their respective
suitability or fitness for any purpose, including without limitation any
representations or warranties regarding the compliance of Tenant’s use of the
Premises with the applicable zoning or regarding any other land use matters, and
Tenant shall be solely responsible as to such matters.  Further, neither
Landlord nor any representative of Landlord has made any representations or
warranties regarding (i) what other tenants or uses may be permitted or intended
in the Building or the Project, (ii) any exclusivity of use by Tenant with
respect to its permitted use of the Premises as set forth in Item 3 of the Basic
Lease Provisions, or (iii) any construction of portions of the Project not yet
completed.  Tenant further acknowledges that neither Landlord nor any
representative of Landlord has agreed to undertake any alterations or additions
or construct any improvements to the Premises, and that Tenant’s lease of the
Premises shall be on an “as is” basis.  As of the Commencement Date, Tenant
shall be conclusively deemed to have accepted the Premises and those portions of
the Building and Project in which Tenant has any rights under this Lease, which
acceptance shall mean that it is conclusively established that the Premises and
those portions of the Building and Project in which Tenant has any rights under
this Lease were in satisfactory condition and in conformity with the provisions
of this Lease.

 

SECTION 2.3.  BUILDING NAME AND ADDRESS.  Tenant shall not utilize any name
selected by Landlord from time to time for the Building and/or the Project as
any part of Tenant’s corporate or trade name.  Landlord shall have the right to
change the name, address, number or designation of the Building or Project
without liability to Tenant.

 

ARTICLE III.  TERM

 

SECTION 3.1.  GENERAL.  Subject to the provisions of Section 3.2 below, the term
of this Lease (“Term”) shall commence on the date set forth in Item 4 of the
Basic Lease Provisions (the “Commencement Date”), and shall expire on the date
set forth in Item 5 of the Basic Lease Provisions (the “Expiration Date”).

 

SECTION 3.2.  EXISTING MASTER LEASE AND TENANT’S SUBLEASE.  It is understood and
agreed that the Premises are presently being leased by Telecore, Inc., a
Delaware corporation doing business as Delaware Telecore, Inc. (the “Current
Tenant”) pursuant to an undated lease (the “Existing Master Lease”), and that
Tenant is in possession and subleasing the Premises from the Current Tenant
pursuant to a separate sublease agreement (the “Tenant’s Sublease”).  The
Existing Master Lease is scheduled to expire by its terms at midnight March 31,
2005, and Tenant and Landlord do hereby agree that both the Existing Master
Lease and the Tenant’s Sublease shall be terminated effective as of midnight on
the day preceding the Commencement Date of this Lease.  Landlord shall have no
obligation to Tenant or responsibility for possessory issues as to the Premises
as between Current Tenant and Tenant, nor for any conflicting claims or rights
to trade fixtures, furniture, equipment or other personal property in the
Premises as between Current Tenant and Tenant.

 

ARTICLE IV.  RENT AND OPERATING EXPENSES

 

SECTION 4.1.  BASIC RENT.  From and after the Commencement Date, Tenant shall
pay to Landlord without deduction or offset, Basic Rent for the Premises in the
total amount shown (including subsequent adjustments, if any) in Item 6 of the
Basic Lease Provisions.  Any rental adjustment shown in Item 6 shall be deemed
to occur on the specified monthly anniversary of the Commencement Date, whether
or not that date occurs at the end of a calendar month.  The rent shall be due
and payable in advance commencing on the Commencement Date (as prorated for any
partial month) and continuing thereafter on the first day of each successive
calendar month of the Term.  No demand, notice or invoice shall be required for
the payment of Basic Rent.

 

--------------------------------------------------------------------------------


 

SECTION 4.2.  OPERATING EXPENSES.

 

(a)          Tenant shall pay to Landlord, as additional rent, Tenant’s Share of
“Operating Expenses”, as defined below, incurred by Landlord in the operation of
the Building and Project.  The term “Tenant’s Share” means that portion of an
Operating Expense determined by multiplying the actual cost of such item by a
fraction, the numerator of which is the floor area of the Premises and the
denominator of which is the total square footage of the floor area, as of the
date on which the computation is made, to be charged with such Operating
Expense.

 

(b)         Commencing prior to the start of the first full “Expense Recovery
Period” (as defined below) of the Lease, and prior to the start of each full or
partial Expense Recovery Period thereafter, Landlord shall give Tenant a written
estimate of the amount of Tenant’s Share of Operating Expenses for the Expense
Recovery Period.  Tenant shall pay the estimated amounts to Landlord in equal
monthly installments, in advance, with Basic Rent.  If Landlord has not
furnished its written estimate for any Expense Recovery Period by the time set
forth above, Tenant shall continue to pay cost reimbursements at the rates
established for the prior Expense Recovery Period, if any; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued cost reimbursements based upon the new estimate. 
For purposes hereof, “Expense Recovery Period” shall mean every twelve month
period during the Term (or portion thereof for the first and last lease years)
commencing July 1 and ending June 30.

 

(c)          Within one hundred twenty (120) days after the end of each Expense
Recovery Period, Landlord shall furnish to Tenant a statement showing in
reasonable detail the actual or prorated Operating Expenses incurred by Landlord
during the period, and the parties shall within thirty (30) days thereafter make
any payment or allowance necessary to adjust Tenant’s estimated payments, if
any, to the actual Tenant’s Share as shown by the annual statement.  Any delay
or failure by Landlord in delivering any statement hereunder shall not
constitute a waiver of Landlord’s right to require Tenant to pay Tenant’s Share
of Operating Expenses pursuant hereto.  Any amount due Tenant shall be credited
against installments next coming due under this Section 4.2, and any deficiency
shall be paid by Tenant together with the next installment.  If Tenant has not
made estimated payments during the Expense Recovery Period, any amount owing by
Tenant pursuant to subsection (a) above shall be paid to Landlord in accordance
with Article XVI.  Should Tenant fail to object in writing to Landlord’s
determination of actual Operating Expenses within sixty (60) days following
delivery of Landlord’s expense statement, Landlord’s determination of actual
Operating Expenses for the applicable Expense Recovery Period shall be
conclusive and binding on the parties and any future claims to the contrary
shall be barred.

 

(d)         Even though the Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Operating
Expenses for the Expense Recovery Period in which the Lease terminates, Tenant
shall upon notice pay the entire increase due over the estimated expenses paid. 
Conversely, any overpayment made in the event expenses decrease shall be rebated
by Landlord to Tenant.

 

(e)          If, at any time during any Expense Recovery Period, any one or more
of the Operating Expenses are increased to a rate(s) or amount(s) in excess of
the rate(s) or amount(s) used in calculating the estimated expenses for the
year, then the estimate of Tenant’s Share of Operating Expenses shall be
increased for the month in which such rate(s) or amount(s) becomes effective and
for all succeeding months by an amount equal to Tenant’s Share of the increase. 
Landlord shall give Tenant written notice of the amount or estimated amount of
the increase, the month in which the increase will become effective, Tenant’s
Share thereof and the month for which the payments are due.  Tenant shall pay
the increase to Landlord as a part of Tenant’s monthly payments of estimated
expenses as provided in paragraph (b) above, commencing with the month in which
effective.

 

(f)          The term “Operating Expenses” shall mean and include all “Project
Costs” (as hereafter defined) and “Property Taxes” (as hereafter defined).

 

(g)         The term “Project Costs” shall include all expenses of operation and
maintenance of the Building and the Project, together with all appurtenant
Common Areas (as defined in Section 6.2), and shall include the following
charges by way of illustration but not limitation:  water and sewer charges;
insurance premiums or reasonable premium equivalents should Landlord elect to
self-insure any risk that Landlord is authorized to insure hereunder; license,
permit, and inspection fees; heat; light; power; janitorial services to any
interior Common Areas; air conditioning; supplies; materials; equipment; tools;
the cost of any environmental, insurance, tax or other consultant utilized by
Landlord in connection with the Building and/or Project; establishment of
reasonable reserves for replacements and/or repair of the Building and/or Common
Area improvements, equipment and supplies; costs incurred in connection with
compliance of any laws or changes in laws applicable to the Building or the
Project; the cost of any capital investments (other than tenant improvements for
specific tenants) to the extent of the amortized amount thereof over the useful
life of such capital investments calculated at a market cost of funds, all as
determined by Landlord, for each such year of useful life during the Term; costs
associated with the procurement and maintenance of an air conditioning, heating
and ventilation service agreement, and procurement and maintenance of an
intrabuilding network cable service agreement for any intrabuilding network
cable telecommunications lines within the Project, and any other installation,
maintenance, repair and replacement costs associated with such lines; labor;
reasonably allocated wages and salaries, fringe benefits, and payroll taxes for
administrative and other personnel directly applicable to the Building and/or
Project, including both Landlord’s personnel and outside personnel; any expense
incurred pursuant to Sections 6.1, 6.2, 6.4, 7.2, and 10.2; and a reasonable
overhead/management fee for the professional operation of the Project. 
Notwithstanding anything to the contrary herein, Tenant’s Share of any such
property management fees shall be determined by multiplying the actual property
management fee charged (which from time to time may be with respect to the
Building only, a portion of the Project only, the entire Project, or the Project
together with other properties owned by Landlord and/or its affiliates) by a
fraction, the numerator of which is the floor area of the Premises (as set forth
in Item 8 of the Basic Lease Provisions contained in the Lease), and the
denominator of which is the total square footage of space charged with such
management fee actually leased to tenants (including Tenant).  It is understood
that Project Costs shall include reasonably competitive charges for direct
services provided by any subsidiary or division of Landlord.

 

--------------------------------------------------------------------------------


 

(h)         The term “Property Taxes” as used herein shall include the
following:  (i) all real estate taxes or personal property taxes, as such
property taxes may be reassessed from time to time; and (ii) other taxes,
charges and assessments which are levied with respect to this Lease or to the
Building and/or the Project, and any improvements, fixtures and equipment and
other property of Landlord located in the Building and/or the Project, except
that general net income and franchise taxes imposed against Landlord shall be
excluded; and (iii) all assessments and fees for public improvements, services,
and facilities and impacts thereon, including, without limitation, arising out
of any Community Facilities Districts, “Mello Roos” districts, similar
assessment districts, and any traffic impact mitigation assessments or fees;
(iv) any tax, surcharge or assessment which shall be levied in addition to or in
lieu of real estate or personal property taxes, other than taxes covered by
Article VIII; and (v) costs and expenses incurred in contesting the amount or
validity of any Property Tax by appropriate proceedings.

 

SECTION 4.3.  SECURITY DEPOSIT.  As of the execution of this Lease, Landlord
currently holds the sum of One Hundred Thirty Thousand and Fifty-Two Dollars
($130,052.00) as the “Security Deposit” under the Tenant’s Sublease.  Provided
Tenant is not then in default of its obligations under this Lease, Landlord
shall credit the sum of Thirty-Nine Thousand Six Hundred-Fifty Dollars
($39,650.00) of said “Security Deposit” under the Tenant’s Sublease against
Basic Rent due and payable for each of the months of March and April, 2005, and
shall credit the sum of Seven Thousand, One Hundred Thirty-Seven Dollars
($7,137.00) against Basic Rent due and payable for the month of May, 2005. 
Following said credits, Landlord shall continue to hold the remaining sum stated
in Item 9 of the Basic Lease Provisions as security for the full and faithful
performance of Tenant’s obligations under this Lease (the “Security Deposit”). 
Subject to the last sentence of this Section, the Security Deposit shall be
understood and agreed to be the property of Landlord upon Landlord’s receipt
thereof, and may be utilized by Landlord in its discretion towards the payment
of all prepaid expenses by Landlord for which Tenant would be required to
reimburse Landlord under this Lease, including, without limitation, brokerage
commissions and Tenant Improvement costs.  Upon any default by Tenant, including
specifically Tenant’s failure to pay rent or to abide by its obligations under
Sections 7.1 and 15.3 below, whether or not Landlord is informed of or has
knowledge of the default, the Security Deposit shall be deemed to be
automatically and immediately applied, without waiver of any rights Landlord may
have under this Lease or at law or in equity as a result of the default, as a
setoff for full or partial compensation for that default.  If any portion of the
Security Deposit is applied after a default by Tenant, Tenant shall within five
(5) days after written demand by Landlord deposit cash with Landlord in an
amount sufficient to restore the Security Deposit to its original amount. 
Landlord shall not be required to keep this Security Deposit separate from its
general funds, and Tenant shall not be entitled to interest on the Security
Deposit.  If Tenant fully performs its obligations under this Lease, the
Security Deposit shall be returned to Tenant (or, at Landlord’s option, to the
last assignee of Tenant’s interest in this Lease) after the expiration of the
Term, provided that Landlord may retain the Security Deposit to the extent and
until such time as all amounts due from Tenant in accordance with this Lease
have been determined and paid in full.  Notwithstanding the foregoing, upon
determination that the only obligation of Tenant remaining after expiration of
the Term or earlier termination of this Lease is to pay any adjustment of
Operating Expenses which may result upon reconciliation of the Operating
Expenses attributable to the final Expense Recovery Period of the Lease Term,
Landlord shall return to Tenant the Security Deposit less an amount equal to the
amount paid by Tenant after reconciliation of the Operating Expenses for the
immediately preceding period, if any.  No return or retention of all or any
portion of the Security Deposit shall be deemed to relieve Tenant of its
obligations to pay any Operating Expenses which may be due for the final Expense
Recovery Period of the Lease Term.

 

ARTICLE V.  USES

 

SECTION 5.1.  USE.  Tenant shall use the Premises only for the purposes stated
in Item 3 of the Basic Lease Provisions, all in accordance with applicable laws
and restrictions and pursuant to approvals to be obtained by Tenant from all
relevant and required governmental agencies and authorities.  The parties agree
that any contrary use shall be deemed to cause material and irreparable harm to
Landlord and shall entitle Landlord to injunctive relief in addition to any
other available remedy.  Tenant, at its expense, shall procure, maintain and
make available for Landlord’s inspection throughout the Term after reasonable
advance notice, all governmental approvals, licenses and permits required for
the proper and lawful conduct of Tenant’s permitted use of the Premises.  Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way interfere with the rights of other occupants of the Building or the
Project, or use or allow the Premises to be used for any unlawful purpose, nor
shall Tenant permit any nuisance or commit any waste in the Premises or the
Project.  Tenant shall not perform any work or conduct any business whatsoever
in the Project other than inside the Premises.  Tenant shall not do or permit to
be done anything which will invalidate or increase the cost of any insurance
policy(ies) covering the Building, the Project and/or their contents, and shall
comply with all applicable insurance underwriters rules and the requirements of
the Pacific Fire Rating Bureau or any other organization performing a similar
function.  Tenant shall comply at its expense with all present and future laws,
ordinances, restrictions, regulations, orders, rules and requirements of all
governmental authorities that pertain to Tenant or its use of the Premises,
including, without limitation, all federal and state occupational health and
safety requirements, whether or not Tenant’s compliance will necessitate
expenditures or interfere with its use and enjoyment of the Premises.  Tenant
shall comply at its expense with all present and future covenants, conditions,
easements or restrictions now or hereafter affecting or encumbering the Building
and/or Project, and any amendments or modifications thereto, including, without
limitation, the payment by Tenant of any periodic or special dues or assessments
charged against the Premises or Tenant which may be allocated to the Premises or
Tenant in accordance with the provisions thereof.  Tenant shall promptly upon
demand reimburse Landlord for any additional insurance premium charged by reason
of Tenant’s failure to comply with the provisions of this Section, and shall
indemnify Landlord from any liability and/or expense resulting from Tenant’s
noncompliance.

 

SECTION 5.2.  SIGNS.   Provided Tenant continues to occupy the entire Premises,
Tenant shall have the non-exclusive right to one (1) exterior building top sign
on the Building for Tenant’s name and/or graphics, subject to Landlord’s right
of prior approval that such exterior signage is in compliance with the Signage
Criteria (defined below).

 

--------------------------------------------------------------------------------


 

Except as provided in the foregoing or as otherwise approved in writing by
Landlord, in its sole discretion, Tenant shall have no right to maintain
identification signs in any location on or about the Premises, the Building or
the Project (except for signs wholly within the interior of the Premises) and
shall not place or erect any signs, displays or other advertising materials
within the Premises that are visible from the exterior of the Building.  The
size, design, graphics, material, style, color and other physical aspects of any
permitted sign shall be subject to Landlord’s written approval prior to
installation (which approval may be withheld in Landlord’s discretion), any
covenants, conditions or restrictions encumbering the Premises, Landlord’s
signage program for the Project, as in effect from time to time and approved by
the City in which the Premises are located (“Signage Criteria”), and any
applicable municipal or other governmental permits and approvals.  Tenant
acknowledges having received and reviewed a copy of the current Signage Criteria
for the Project.  Tenant shall be responsible for the cost of any permitted
sign, including the fabrication, installation, maintenance and removal thereof. 
If Tenant fails to maintain its sign, or if Tenant fails to remove same upon
termination of this Lease and repair any damage caused by such removal, Landlord
may do so at Tenant’s expense.

 

SECTION 5.3.  HAZARDOUS MATERIALS.

 

(a)          For purposes of this Lease, the term “Hazardous Materials” includes
(i) any “hazardous materials” as defined in Section 25501(o) of the California
Health and Safety Code, (ii) any other substance or matter which results in
liability to any person or entity from exposure to such substance or matter
under any statutory or common law theory, and (iii) any substance or matter
which is in excess of permitted levels set forth in any federal, California or
local law or regulation pertaining to any hazardous or toxic substance, material
or waste.

 

(b)         Tenant shall not cause or permit any Hazardous Materials to be
brought upon, stored, used, generated, released or disposed of on, under, from
or about the Premises (including, without limitation, the soil and groundwater
thereunder) without the prior written consent of Landlord.  Notwithstanding the
foregoing, Tenant shall have the right, without obtaining prior written consent
of Landlord, to utilize within the Premises standard office products that may
contain Hazardous Materials (such as photocopy toner, “White Out”, and the
like), provided however, that (i) Tenant shall maintain such products in their
original retail packaging, shall follow all instructions on such packaging with
respect to the storage, use and disposal of such products, and shall otherwise
comply with all applicable laws with respect to such products, and (ii) all of
the other terms and provisions of this Section 5.3 shall apply with respect to
Tenant’s storage, use and disposal of all such products.  Landlord may, in its
sole discretion, place such conditions as Landlord deems appropriate with
respect to any such Hazardous Materials, and may further require that Tenant
demonstrate that any such Hazardous Materials are necessary or useful to
Tenant’s business and will be generated, stored, used and disposed of in a
manner that complies with all applicable laws and regulations pertaining thereto
and with good business practices.  Tenant understands that Landlord may utilize
an environmental consultant to assist in determining conditions of approval in
connection with the storage, generation, release, disposal or use of Hazardous
Materials by Tenant on or about the Premises, and/or to conduct periodic
inspections of the storage, generation, use, release and/or disposal of such
Hazardous Materials by Tenant on and from the Premises, and Tenant agrees that
the reasonable costs incurred by Landlord in connection therewith shall be
reimbursed by Tenant to Landlord as additional rent hereunder upon written
demand.

 

(c)          Prior to the execution of this Lease, Tenant shall complete,
execute and deliver to Landlord an Environmental Questionnaire and Disclosure
Statement (the “Environmental Questionnaire”) in the form of Exhibit B attached
hereto.  The completed Environmental Questionnaire shall be deemed incorporated
into this Lease for all purposes, and Landlord shall be entitled to rely fully
on the information contained therein.  On each anniversary of the Commencement
Date until the expiration or sooner termination of this Lease, Tenant shall
disclose to Landlord in writing the names and amounts of all Hazardous Materials
which were stored, generated, used, released and/or disposed of on, under or
about the Premises for the twelve-month period prior thereto, and which Tenant
desires to store, generate, use, release and/or dispose of on, under or about
the Premises for the succeeding twelve-month period.  In addition, to the extent
Tenant is permitted to utilize Hazardous Materials upon the Premises, Tenant
shall promptly provide Landlord with complete and legible copies of all the
following environmental documents relating thereto:  reports filed pursuant to
any self-reporting requirements; permit applications, permits, monitoring
reports, workplace exposure and community exposure warnings or notices and all
other reports, disclosures, plans or documents (even those which may be
characterized as confidential) relating to water discharges, air pollution,
waste generation or disposal, and underground storage tanks for Hazardous
Materials; orders, reports, notices, listings and correspondence (even those
which may be considered confidential) of or concerning the release,
investigation of, compliance, cleanup, remedial and corrective actions, and
abatement of Hazardous Materials; and all complaints, pleadings and other legal
documents filed by or against Tenant related to Tenant’s use, handling, storage,
release and/or disposal of Hazardous Materials.

 

(d)         Landlord and its agents shall have the right, but not the
obligation, to inspect, sample and/or monitor the Premises and/or the soil or
groundwater thereunder at any time to determine whether Tenant is complying with
the terms of this Section 5.3, and in connection therewith Tenant shall provide
Landlord with full access to all relevant facilities, records and personnel.  If
Tenant is not in compliance with any of the provisions of this Section 5.3, or
in the event of a release of any Hazardous Material on, under or about the
Premises caused or permitted by Tenant, its agents, employees, contractors,
licensees or invitees, Landlord and its agents shall have the right, but not the
obligation, without limitation upon any of Landlord’s other rights and remedies
under this Lease, to immediately enter upon the Premises without notice and to
discharge Tenant’s obligations under this Section 5.3 at Tenant’s expense,
including, without limitation, the taking of emergency or long-term remedial
action.  Landlord and its agents shall endeavor to minimize interference with
Tenant’s business in connection therewith, but shall not be liable for any such
interference.  In addition, Landlord, at Tenant’s expense, shall have the right,
but not the obligation, to join and participate in any legal proceedings or
actions initiated in connection with any claims arising out of the storage,
generation, use, release and/or disposal by Tenant or its agents, employees,
contractors, licensees or invitees of Hazardous Materials on, under, from or
about the Premises.

 

--------------------------------------------------------------------------------


 

(e)          If the presence of any Hazardous Materials on, under, from or about
the Premises or the Project caused or permitted by Tenant or its agents,
employees, contractors, licensees or invitees results in (i) injury to any
person, (ii) injury to or any contamination of the Premises or the Project, or
(iii) injury to or contamination of any real or personal property wherever
situated, Tenant, at its expense, shall promptly take all actions necessary to
return the Premises and the Project and any other affected real or personal
property owned by Landlord to the condition existing prior to the introduction
of such Hazardous Materials and to remedy or repair any such injury or
contamination, including, without limitation, any cleanup, remediation, removal,
disposal, neutralization or other treatment of any such Hazardous Materials. 
Notwithstanding the foregoing, Tenant shall not, without Landlord’s prior
written consent, take any remedial action in response to the presence of any
Hazardous Materials on, under or about the Premises or the Project or any other
affected real or personal property owned by Landlord or enter into any similar
agreement, consent, decree or other compromise with any governmental agency with
respect to any Hazardous Materials claims; provided however, Landlord’s prior
written consent shall not be necessary in the event that the presence of
Hazardous Materials on, under or about the Premises or the Project or any other
affected real or personal property owned by Landlord (i) imposes an immediate
threat to the health, safety or welfare of any individual or (ii) is of such a
nature that an immediate remedial response is necessary and it is not possible
to obtain Landlord’s consent before taking such action.  To the fullest extent
permitted by law, Tenant shall indemnify, hold harmless, protect and defend
(with attorneys acceptable to Landlord) Landlord and any successors to all or
any portion of Landlord’s interest in the Premises and the Project and any other
real or personal property owned by Landlord from and against any and all
liabilities, losses, damages, diminution in value, judgments, fines, demands,
claims, recoveries, deficiencies, costs and expenses (including, without
limitation, reasonable attorneys’ fees, court costs and other professional
expenses), whether foreseeable or unforeseeable, arising directly or indirectly
out of the use, generation, storage, treatment, release, on- or off-site
disposal or transportation of Hazardous Materials on, into, from, under or about
the Premises, the Building and the Project and any other real or personal
property owned by Landlord caused or permitted by Tenant, its agents, employees,
contractors, licensees or invitees, specifically including, without limitation,
the cost of any required or necessary repair, restoration, cleanup or
detoxification of the Premises, the Building and the Project and any other real
or personal property owned by Landlord, and the preparation of any closure or
other required plans, whether or not such action is required or necessary during
the Term or after the expiration of this Lease.  If Landlord at any time
discovers that Tenant or its agents, employees, contractors, licensees or
invitees may have caused or permitted the release of a Hazardous Material on,
under, from or about the Premises or the Project or any other real or personal
property owned by Landlord, Tenant shall, at Landlord’s request, immediately
prepare and submit to Landlord a comprehensive plan, subject to Landlord’s
approval, specifying the actions to be taken by Tenant to return the Premises or
the Project or any other real or personal property owned by Landlord to the
condition existing prior to the introduction of such Hazardous Materials.  Upon
Landlord’s approval of such cleanup plan, Tenant shall, at its expense, and
without limitation of any rights and remedies of Landlord under this Lease or at
law or in equity, immediately implement such plan and proceed to cleanup such
Hazardous Materials in accordance with all applicable laws and as required by
such plan and this Lease.  The provisions of this subsection (e) shall expressly
survive the expiration or sooner termination of this Lease.

 

(f)          Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, certain facts relating to Hazardous Materials at the Project known
by Landlord to exist as of the date of this Lease, as more particularly
described in Exhibit C attached hereto.  Tenant shall have no liability or
responsibility with respect to the Hazardous Materials facts described in
Exhibit C, nor with respect to any Hazardous Materials which Tenant proves were
not caused or permitted by Tenant, its agents, employees, contractors, licensees
or invitees.  Notwithstanding the preceding two sentences, Tenant agrees to
notify its agents, employees, contractors, licensees, and invitees of any
exposure or potential exposure to Hazardous Materials at the Premises that
Landlord brings to Tenant’s attention.

 


ARTICLE VI.  COMMON AREAS; SERVICES


 

SECTION 6.1.  UTILITIES AND SERVICES.  Tenant shall be responsible for and shall
pay promptly, directly to the appropriate supplier, all charges for water, gas,
electricity, sewer, heat, light, power, telephone, refuse pickup, janitorial
service, interior landscape maintenance and all other utilities, materials and
services furnished directly to Tenant or the Premises or used by Tenant in, on
or about the Premises during the Term, together with any taxes thereon.  If any
utilities or services are not separately metered or assessed to Tenant, Landlord
shall make a reasonable determination of Tenant’s proportionate share of the
cost of such utilities and services and Tenant shall pay such amount to
Landlord, as an item of additional rent, within ten (10) days after receipt of
Landlord’s statement or invoice therefor.  Alternatively, Landlord may elect to
include such cost in the definition of Building Costs in which event Tenant
shall pay Tenant’s proportionate share of such costs in the manner set forth in
Section 4.2.  Landlord shall not be liable for damages or otherwise for any
failure or interruption of any utility or other service furnished to the
Premises, and no such failure or interruption shall be deemed an eviction or
entitle Tenant to terminate this Lease or withhold or abate any rent due
hereunder.  Landlord shall at all reasonable times have free access to all
electrical and mechanical installations of Landlord.  Tenant shall also pay to
Landlord as an item of additional rent, within ten (10) days after receipt of
Landlord’s statement or invoice therefor, a reasonable charge (which shall be in
addition to the electricity charge paid to the utility provider) for Tenant’s
“after hours” usage of each HVAC unit servicing the Premises.  “After hours”
shall mean more than two hundred eighty-three (283) hours of usage during any
month during the Term.  “After hours” usage shall be determined based upon the
operation of the applicable HVAC unit during each month on a “non-cumulative”
basis (that is, without regard to Tenant’s usage or nonusage of other unit(s)
serving the Premises, or of the applicable unit during other months of the
Term).

 

Notwithstanding the foregoing, if as a result of the actions of Landlord, its
agents, contractors or employees or the inactions of Landlord if Landlord is
required to act under this Lease, for more than three (3) consecutive business
days following written notice to Landlord there is no HVAC service or
electricity service to all or a portion of the Premises, or such an interruption
of other essential utilities and building services, such as fire protection or
water, so that all or a portion of the Premises cannot be used by Tenant, then
Tenant’s obligation to pay Basic Rent and Operating Expenses (or an equitable
portion of such Basic Rent and Operating Expenses to the extent that less than
all of the Premises are

 

--------------------------------------------------------------------------------


 

affected) shall thereafter be abated until the Premises are again useable by
Tenant; provided, however, that if Landlord is diligently pursuing the repair of
such utilities or services and Landlord provides substitute services reasonably
suitable for Tenant’s purposes, as for example, bringing in portable
air-conditioning equipment, then there shall not be an abatement of Basic Rent
or Operating Expenses.  Any disputes concerning the foregoing shall be resolved
by JAMS arbitration pursuant to Section 22.7 of this Lease.  The foregoing
provisions shall not apply in case of damage to, or destruction of, the
Premises, which shall be governed by the provisions of Article XI of the Lease.

 

SECTION 6.2.  OPERATION AND MAINTENANCE OF COMMON AREAS.  During the Term,
Landlord shall operate all Common Areas within the Building and the Project. 
The term “Common Areas” shall mean all areas within the exterior boundaries of
the Building and other buildings in the Project which are not held for exclusive
use by persons entitled to occupy space, and all other appurtenant areas and
improvements provided by Landlord for the common use of Landlord and tenants and
their respective employees and invitees, including, without limitation, parking
areas and structures, driveways, sidewalks, landscaped and planted areas,
hallways and interior stairwells not located within the premises of any tenant,
common electrical rooms and roof access entries, common entrances and lobbies,
elevators, and restrooms not located within the premises of any tenant.

 

SECTION 6.3.  USE OF COMMON AREAS.  The occupancy by Tenant of the Premises
shall include the use of the Common Areas in common with Landlord and with all
others for whose convenience and use the Common Areas may be provided by
Landlord, subject, however, to compliance with all rules and regulations as are
prescribed from time to time by Landlord.  Landlord shall operate and maintain
the Common Areas in a manner consistent with the operation of comparable
properties in the vicinity of the Project and otherwise as Landlord may
determine to be appropriate.  All costs incurred by Landlord for the maintenance
and operation of the Common Areas shall be included in Project Costs unless any
particular cost incurred can be charged to a specific tenant of the Project. 
Landlord shall at all times during the Term have exclusive control of the Common
Areas, and may restrain any use or occupancy, except as authorized by Landlord’s
rules and regulations.  Tenant shall keep the Common Areas clear of any
obstruction or unauthorized use related to Tenant’s operations.  Nothing in this
Lease shall be deemed to impose liability upon Landlord for any damage to or
loss of the property of, or for any injury to, Tenant, its invitees or
employees.  Landlord may temporarily close any portion of the Common Areas for
repairs, remodeling and/or alterations, to prevent a public dedication or the
accrual of prescriptive rights, or for any other reason deemed sufficient by
Landlord, without liability to Landlord.

 

SECTION 6.4.  PARKING.  Tenant shall be entitled to the number of vehicle
parking spaces set forth in Item 14 of the Basic Lease Provisions, which spaces
shall be unreserved and unassigned on those portions of the Common Areas
designated by Landlord for parking.  Tenant shall not use more parking spaces
than such number.  All parking spaces shall be used only for parking by vehicles
no larger than full size passenger automobiles or pickup trucks.  Tenant shall
not permit or allow any vehicles that belong to or are controlled by Tenant or
Tenant’s employees, suppliers, shippers, customers or invitees to be loaded,
unloaded or parked in areas other than those designated by Landlord for such
activities.  If Tenant permits or allows any of the prohibited activities
described above, then Landlord shall have the right, without notice, in addition
to such other rights and remedies that Landlord may have, to remove or tow away
the vehicle involved and charge the costs to Tenant.  Parking within the Common
Areas shall be limited to striped parking stalls, and no parking shall be
permitted in any driveways, access ways or in any area which would prohibit or
impede the free flow of traffic within the Common Areas.  Except as required to
accommodate Tenant’s employees who are working on the Premises overnight or
traveling, there shall be no overnight parking of any vehicles of any kind
unless otherwise authorized by Landlord, and vehicles which have been abandoned
or parked in violation of the terms hereof may be towed away at the owner’s
expense.  Nothing contained in this Lease shall be deemed to create liability
upon Landlord for any damage to motor vehicles of visitors or employees, for any
loss of property from within those motor vehicles, or for any injury to Tenant,
its visitors or employees, unless ultimately determined to be caused by the sole
active negligence or willful misconduct of Landlord.  Landlord shall have the
right to establish, and from time to time amend, and to enforce against all
users all reasonable rules and regulations (including the designation of areas
for employee parking) that Landlord may deem necessary and advisable for the
proper and efficient operation and maintenance of parking within the Common
Areas.  Landlord shall have the right to construct, maintain and operate
lighting facilities within the parking areas; to change the area, level,
location and arrangement of the parking areas and improvements therein; to
restrict parking by tenants, their officers, agents and employees to employee
parking areas; to enforce parking charges (by operation of meters or otherwise);
and to do and perform such other acts in and to the parking areas and
improvements therein as, in the use of good business judgment, Landlord shall
determine to be advisable.  Any person using the parking area shall observe all
directional signs and arrows and any posted speed limits.  In no event shall
Tenant interfere with the use and enjoyment of the parking area by other tenants
of the Building or their employees or invitees.  Parking areas shall be used
only for parking vehicles.  Washing, waxing, cleaning or servicing of vehicles,
or the storage of vehicles for 24-hour periods, is prohibited unless otherwise
authorized by Landlord.  Tenant shall be liable for any damage to the parking
areas caused by Tenant or Tenant’s employees, suppliers, shippers, customers or
invitees, including, without limitation, damage from excess oil leakage.  Tenant
shall have no right to install any fixtures, equipment or personal property in
the parking areas.

 

SECTION 6.5.  CHANGES AND ADDITIONS BY LANDLORD.  Landlord reserves the right to
make alterations or additions to the Building or the Project, or to the
attendant fixtures, equipment and Common Areas.  Landlord may at any time
relocate or remove any of the various buildings, parking areas, and other Common
Areas, and may add buildings and areas to the Project from time to time.  No
change shall entitle Tenant to any abatement of rent or other claim against
Landlord, provided that the change does not deprive Tenant of reasonable access
to or use of the Premises.

 

--------------------------------------------------------------------------------


 

ARTICLE VII.  MAINTAINING THE PREMISES

 

SECTION 7.1.  TENANT’S MAINTENANCE AND REPAIR.  Tenant at its sole expense shall
comply with all applicable laws and governmental regulations governing the
Premises and make all repairs necessary to keep the Premises in the condition as
existed on the Commencement Date (or on any later date that the improvements may
have been installed), excepting ordinary wear and tear, including, without
limitation, the electrical and mechanical systems, all interior glass, windows,
doors, door closures, hardware, fixtures, electrical, plumbing, fire
extinguisher equipment and other equipment.  Any damage or deterioration of the
Premises shall not be deemed ordinary wear and tear if the same could have been
prevented by good maintenance practices by Tenant.  As part of its maintenance
obligations hereunder, Tenant shall, at Landlord’s request, provide Landlord
with copies of all maintenance schedules, reports and notices prepared by, for
or on behalf of Tenant.  All repairs shall be at least equal in quality to the
original work, shall be made only by a licensed contractor approved in writing
in advance by Landlord (which approval shall not be unreasonably withheld) and
shall be made only at the time or times approved by Landlord.  Any contractor
utilized by Tenant shall be subject to Landlord’s standard requirements for
contractors, as modified from time to time.  Landlord may impose reasonable
restrictions and requirements with respect to repairs, as provided in
Section 7.3, and the provisions of Section 7.4 shall apply to all repairs. 
Alternatively, Landlord may elect to make any such repair on behalf of Tenant
and at Tenant’s expense, and Tenant shall promptly reimburse Landlord for all
costs incurred upon submission of an invoice.

 

SECTION 7.2.  LANDLORD’S MAINTENANCE AND REPAIR.  Subject to Section 7.1 and
Article XI, Landlord shall provide service, maintenance and repair with respect
to the roof, foundations, and footings of the Building, all landscaping,
walkways, parking areas, Common Areas, exterior lighting, the air conditioning,
ventilating or heating equipment servicing the Premises (except for any
supplemental HVAC equipment, if any, installed by Tenant), and the exterior
surfaces of the exterior walls of the Building (including exterior glass),
except that Tenant at its expense shall make all repairs which Landlord deems
reasonably necessary as a result of the act or negligence of Tenant, its agents,
employees, invitees, subtenants or contractors.  Landlord shall have the right
to employ or designate any reputable person or firm, including any employee or
agent of Landlord or any of Landlord’s affiliates or divisions, to perform any
service, repair or maintenance function.  Landlord need not make any other
improvements or repairs except as specifically required under this Lease, and
nothing contained in this Section shall limit Landlord’s right to reimbursement
from Tenant for maintenance, repair costs and replacement costs as provided
elsewhere in this Lease.  Tenant understands that it shall not make repairs at
Landlord’s expense or by rental offset.  Tenant further understands that
Landlord shall not be required to make any repairs to the roof, foundations,
footings, structural, electrical or mechanical systems unless and until Tenant
has notified Landlord in writing of the need for such repair and Landlord shall
have a reasonable period of time thereafter (not to exceed sixty (60) days) to
commence and thereafter diligently complete said repair, if warranted.  All
costs of any maintenance and repairs on the part of Landlord provided hereunder
shall be considered part of Project Costs.

 

SECTION 7.3.  ALTERATIONS.  Tenant shall make no alterations, additions or
improvements to the Premises without the prior written consent of Landlord,
which consent may be given or withheld in Landlord’s sole discretion. 
Notwithstanding the foregoing, Landlord shall not unreasonably withhold its
consent to any alterations, additions or improvements to the Premises which cost
less than One Dollar ($1.00) per square foot of the improved portions of the
Premises (excluding warehouse square footage) and do not (i) affect the exterior
of the Building or outside areas (or be visible from adjoining sites), or
(ii) affect or penetrate any of the structural portions of the Building,
including, but not limited to, the roof, or (iii) require any change to the
basic floor plan of the Premises, any change to any structural or mechanical
systems of the Premises, or any governmental permit as a prerequisite to the
construction thereof, or (iv) interfere in any manner with the proper
functioning of or Landlord’s access to any mechanical, electrical, plumbing or
HVAC systems, facilities or equipment located in or serving the Building, or
(v) diminish the value of the Premises.  Landlord may impose, as a condition to
its consent, any requirements that Landlord in its discretion may deem
reasonable or desirable, including, but not limited to, a requirement that all
work be covered by a lien and completion bond satisfactory to Landlord and
requirements as to the manner, time, and contractor for performance of the
work.  Tenant shall obtain all required permits for the work and shall perform
the work in compliance with all applicable laws, regulations and ordinances, all
covenants, conditions and restrictions affecting the Project, and the Rules and
Regulations (hereafter defined).  Tenant understands and agrees that Landlord
shall be entitled to a supervision fee in the amount of five percent (5%) of the
cost of work which requires a government permit. If any governmental entity
requires, as a condition to any proposed alterations, additions or improvements
to the Premises by Tenant, that improvements be made to the Common Areas, and if
Landlord consents to such improvements to the Common Areas, then Tenant shall,
at Tenant’s sole expense, make such required improvements to the Common Areas in
such manner, utilizing such materials, and with such contractors (including, if
required by Landlord, Landlord’s contractors) as Landlord may require in its
sole discretion.  Under no circumstances shall Tenant make any improvement which
incorporates any Hazardous Materials, including, without limitation,
asbestos-containing construction materials into the Premises.  Any request for
Landlord’s consent shall be made in writing and shall contain architectural
plans describing the work in detail reasonably satisfactory to Landlord.  Unless
Landlord otherwise agrees in writing, all alterations, additions or improvements
affixed to the Premises (excluding moveable trade fixtures and furniture) shall
become the property of Landlord and shall be surrendered with the Premises at
the end of the Term, except that Landlord may, by notice to Tenant, require
Tenant to remove by the Expiration Date, or sooner termination date of this
Lease, all or any alterations, decorations, fixtures, additions, improvements
and the like installed either by Tenant or by Landlord at Tenant’s request and
to repair any damage to the Premises arising from that removal.  Except as
otherwise provided in this Lease or in any Exhibit to this Lease, should
Landlord make any alteration or improvement to the Premises for Tenant, Landlord
shall be entitled to prompt reimbursement from Tenant for all costs incurred.

 

SECTION 7.4.  MECHANIC’S LIENS.  Tenant shall keep the Premises free from any
liens arising out of any work performed, materials furnished, or obligations
incurred by or for Tenant.  Upon request by Landlord, Tenant shall promptly
cause any such lien to be released by posting a bond in accordance with
California Civil Code Section 3143 or any successor statute.  In the event that
Tenant shall not, within thirty (30) days following the imposition of any lien,

 

--------------------------------------------------------------------------------


 

cause the lien to be released of record by payment or posting of a proper bond,
Landlord shall have, in addition to all other available remedies, the right to
cause the lien to be released by any means it deems proper, including payment of
or defense against the claim giving rise to the lien.  All expenses so incurred
by Landlord, including Landlord’s attorneys’ fees, and any consequential or
other damages incurred by Landlord arising out of such lien, shall be reimbursed
by Tenant promptly following Landlord’s demand, together with interest from the
date of payment by Landlord at the maximum rate permitted by law until paid. 
Tenant shall give Landlord no less than twenty (20) days’ prior notice in
writing before commencing construction of any kind on the Premises so that
Landlord may post and maintain notices of nonresponsibility on the Premises.

 

SECTION 7.5. ENTRY AND INSPECTION.  Landlord shall at all reasonable times
(subject to Tenant’s reasonable security procedures), upon reasonable advance
written or oral notice of not less than twenty-four (24) hours (except in
emergencies, when no notice shall be required) have the right to enter the
Premises to inspect them, to supply services in accordance with this Lease, to
protect the interests of Landlord in the Premises, and to submit the Premises to
prospective or actual purchasers or encumbrance holders (or, during the last one
hundred and eighty (180) days of the Term or when an uncured Tenant default
exists, to prospective tenants), all without being deemed to have caused an
eviction of Tenant and without abatement of rent except as provided elsewhere in
this Lease.  Landlord shall have the right, if desired, to retain a key which
unlocks all of the doors in the Premises, excluding Tenant’s vaults, safes, or
other areas reasonably designated by Tenant as secure areas and Landlord shall
have the right to use any and all means which Landlord may deem proper to open
the doors in an emergency in order to obtain entry to the Premises, and any
entry to the Premises obtained by Landlord shall not under any circumstances be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or any eviction of Tenant from the Premises.

 

SECTION 7.6.  COMMUNICATIONS EQUIPMENT.  Landlord hereby grants to Tenant a
non-exclusive license (the “License”) to install, maintain and operate on the
roof of the Building a single satellite antenna dish (the “Antenna”) in
accordance with and subject to the terms and conditions set forth below.  The
Antenna shall be installed at a location designated by Landlord and reasonably
acceptable to Tenant (“Licensed Area”).  The Licensed Area shall be considered
to be a part of the Premises for all purposes under the Lease, and except as
otherwise expressly provided in this Section, all provisions applicable to the
use of the Premises under the Lease shall apply to the Licensed Area and its use
by Tenant.

 

(1)          The Term of the License shall be coterminous with this Lease;

 

(2)          Tenant shall not be obligated to pay any license fee for the use of
the Licensed Area pursuant to this Section during the Term of this Lease.

 

(3)          Tenant shall use the Licensed Area only for the installation,
operation, repair, replacement and maintenance of the Antenna and the necessary
mechanical and electrical equipment to service said Antenna and for no other use
or purpose.  The installation of the Antenna and all equipment and facilities
related thereto, including any required conduit from the Premises to the
Antenna, shall be deemed to constitute an alteration subject to the provisions
of Section 7.3 of the Lease, provided that Landlord shall not unreasonably
withhold its approval of the same.  Landlord may require appropriate screening
for the Antenna as a condition of Landlord’s approval of the installation of the
Antenna.  Tenant may have access to the Licensed Area for such uses during
normal business hours and at times upon reasonably prior notice to Landlord and
shall reimburse Landlord for any reasonable out-of-pocket expenses incurred by
Landlord in connection therewith;

 

(4)          The Antenna shall be used only for transmitting and/or receiving
data, audio and/or video signals to and from Tenant’s facilities within the
Premises for Tenant’s use, and shall not be used or permitted to be used by
Tenant for purposes of broadcasting signals to the public or to provide
telecommunications or other communications transmitting or receiving services to
any third parties;

 

(5)          Landlord reserves the right upon reasonable prior written notice to
Tenant to require either (a) the relocation of all equipment installed by Tenant
to another location on the roof of the Building reasonably designated by
Landlord, or (b) the removal of any and all of such equipment should Landlord
reasonably determine that its presence results in material damage to the
Building unless Tenant makes satisfactory arrangements to protect Landlord
therefrom;

 

(6)          Tenant shall require its employees, when using the Licensed Area,
to stay within the immediate vicinity thereof.  In addition, in the event any
communications system or broadcast or receiving facilities are operating in the
area, Tenant shall at all times during the term of the License conduct its
operations so as to ensure that such system or facilities shall not be subjected
to harmful interference as a result of such operations by Tenant.  Upon
notification from Landlord of any such interference, Tenant agrees to
immediately take the necessary steps to correct such situation, and Tenant’s
failure to do so shall be deemed a default under the terms of this Lease.

 

(7)          During the term of the License, Tenant shall comply with any
standards promulgated by applicable governmental authorities or otherwise
reasonably established by Landlord regarding the generation of electromagnetic
fields.  Should Landlord determine in good faith at any time that the Antenna
poses a health or safety hazard to occupants of the Building, Landlord may
require Tenant to make arrangements satisfactory to Landlord to mitigate such
hazard or, if Tenant either fails or is unable to make such satisfactory
arrangements, to remove the Antenna.  Any claim or liability resulting from the
use of the Antenna or the Licensed Area shall be subject to the indemnification
provisions of this Lease applicable to Tenant’s use of the Premises;

 

(8)          During the term of the License, Tenant shall pay all taxes
attributable to the Antenna and other equipment owned and installed by Tenant,
and Tenant shall assure and provide Landlord with evidence that the Licensed
Area and

 

--------------------------------------------------------------------------------


 

Tenant’s use thereof are subject to the insurance coverages otherwise required
to be maintained by Tenant as to the Premises pursuant to Exhibit D;

 

(9)          Upon the expiration or sooner termination of the Lease, Tenant
shall remove the Antenna and all related equipment and facilities, including any
conduit from the Premises to the Antenna, from the Licensed Area and any other
portions of the Building within or upon which the same may be installed, and
shall restore the Licensed Area and all other areas affected by such removal to
their original condition, reasonable wear and tear excepted, all at its sole
cost and expense; and

 

(10)        The License is personal to Tenant and shall not be assignable in
whole or in part, and any attempted assignment thereof without he consent of
Landlord, which consent may be withheld by Landlord in its sole and absolute
discretion, shall immediately terminate the License.  Notwithstanding the
foregoing, Landlord’s consent shall not be required with respect to an
assignment of the License made in connection with an assignment of this Lease
permitted to be made without Landlord’s consent pursuant to Section 9.4 above.

 

ARTICLE VIII.  TAXES AND ASSESSMENTS ON TENANT’S PROPERTY

 

Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, all taxes and assessments levied against all personal property of
Tenant located in the Premises, against all improvements to the Premises made by
Landlord or Tenant which are above Landlord’s Project standard in quality and/or
quantity for comparable space within the Project (“Above Standard
Improvements”), and against any alterations, additions or like improvements made
to the Premises by or on behalf of Tenant.  When possible Tenant shall cause its
personal property, Above Standard Improvements and alterations to be assessed
and billed separately from the real property of which the Premises form a part. 
If any taxes on Tenant’s personal property, Above Standard Improvements and/or
alterations are levied against Landlord or Landlord’s property and if Landlord
pays the same, or if the assessed value of Landlord’s property is increased by
the inclusion of a value placed upon the personal property, Above Standard
Improvements and/or alterations of Tenant and if Landlord pays the taxes based
upon the increased assessment, Tenant shall pay to Landlord the taxes so levied
against Landlord or the proportion of the taxes resulting from the increase in
the assessment.  In calculating what portion of any tax bill which is assessed
against Landlord separately, or Landlord and Tenant jointly, is attributable to
Tenant’s Above Standard Improvements, alterations and personal property,
Landlord’s reasonable determination shall be conclusive.

 

ARTICLE IX.  ASSIGNMENT AND SUBLETTING

 

SECTION 9.1.  RIGHTS OF PARTIES.

 

(a)          Notwithstanding any provision of this Lease to the contrary, Tenant
will not, either voluntarily or by operation of law, assign, sublet, encumber,
or otherwise transfer all or any part of Tenant’s interest in this lease, or
permit the Premises to be occupied by anyone other than Tenant, without
Landlord’s prior written consent, which consent shall not unreasonably be
withheld in accordance with the provisions of Section 9.1(b).  No assignment
(whether voluntary, involuntary or by operation of law) and no subletting shall
be valid or effective without Landlord’s prior written consent and, at
Landlord’s election, any such assignment or subletting or attempted assignment
or subletting without such consent shall constitute a material default of this
Lease.  Landlord shall not be deemed to have given its consent to any assignment
or subletting by any other course of action, including its acceptance of any
name for listing in the Building directory.  To the extent not prohibited by
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq., (the
“Bankruptcy Code”), including Section 365(f)(1), Tenant on behalf of itself and
its creditors, administrators and assigns waives the applicability of
Section 365(e) of the Bankruptcy Code unless the proposed assignee of the
Trustee for the estate of the bankrupt meets Landlord’s standard for consent as
set forth in Section 9.1(b) of this Lease.  If this Lease is assigned to any
person or entity pursuant to the provisions of the Bankruptcy Code, any and all
monies or other considerations to be delivered in connection with the assignment
shall be delivered to Landlord, shall be and remain the exclusive property of
Landlord and shall not constitute property of Tenant or of the estate of Tenant
within the meaning of the Bankruptcy Code.  Any person or entity to which this
Lease is assigned pursuant to the provisions of the Bankruptcy Code shall be
deemed to have assumed all of the obligations arising under this Lease on and
after the date of the assignment, and shall upon demand execute and deliver to
Landlord an instrument confirming that assumption.

 

(b)         If Tenant desires to transfer an interest in this Lease, it shall
first notify Landlord of its desire and shall submit in writing to Landlord: 
(i) the name and address of the proposed transferee; (ii) the nature of any
proposed subtenant’s or assignee’s business to be carried on in the Premises;
(iii) the terms and provisions of any proposed sublease or assignment, including
a copy of the proposed assignment or sublease form; (iv) evidence of insurance
of the proposed assignee or subtenant complying with the requirements of
Exhibit D hereto; (v) a completed Environmental Questionnaire from the proposed
assignee or subtenant; and (vi) any other information requested by Landlord and
reasonably related to the transfer.  Except as provided in Subsection (c) of
this Section, Landlord shall not unreasonably withhold its consent, provided: 
(1) the use of the Premises will be consistent with the provisions of this Lease
and with Landlord’s commitment to other tenants of the Building and Project;
(2) the proposed assignee or subtenant has not been required by any prior
landlord, lender or governmental authority to take remedial action in connection
with Hazardous Materials contaminating a property arising out of the proposed
assignee’s or subtenant’s actions or use of the property in question and is not
subject to any enforcement order issued by any governmental authority in
connection with the use, disposal or storage of a Hazardous Material; (3) at
Landlord’s election, insurance requirements shall be brought into conformity
with Landlord’s then current leasing practice; (4) any proposed subtenant or
assignee demonstrates that it is financially

 

--------------------------------------------------------------------------------


 

responsible by submission to Landlord of all reasonable information as Landlord
may request concerning the proposed subtenant or assignee, including, but not
limited to, a balance sheet of the proposed subtenant or assignee as of a date
within ninety (90) days of the request for Landlord’s consent, statements of
income or profit and loss of the proposed subtenant or assignee for the two-year
period preceding the request for Landlord’s consent, and/or a certification
signed by the proposed subtenant or assignee that it has not been evicted or
been in arrears in rent at any other leased premises for the 3-year period
preceding the request for Landlord’s consent; (5) the proposed assignee or
subtenant is not an existing tenant of the Building or Project or a prospect
with whom Landlord is negotiating to become a tenant at the Building or Project;
and (6) the proposed transfer will not impose additional burdens or adverse tax
effects on Landlord.  If Tenant has any exterior sign rights under this Lease,
such rights are personal to Tenant and may not be assigned or transferred to any
assignee of this Lease or subtenant of the Premises without Landlord’s prior
written consent, which may be withheld in Landlord’s sole and absolute
discretion.

 

If Landlord consents to the proposed transfer, Tenant may within ninety (90)
days after the date of the consent effect the transfer upon the terms described
in the information furnished to Landlord; provided that any material change in
the terms shall be subject to Landlord’s consent as set forth in this Section. 
Landlord shall approve or disapprove any requested transfer within thirty (30)
days following receipt of Tenant’s written request, the information set forth
above, and the fee set forth below.

 

(c)          Notwithstanding the provisions of Subsection (b) above, in lieu of
consenting to a proposed assignment or subletting, Landlord may elect to
(i) sublease the Premises (or the portion proposed to be subleased), or take an
assignment of Tenant’s interest in this Lease, upon the same terms as offered to
the proposed subtenant or assignee (excluding terms relating to the purchase of
personal property, the use of Tenant’s name or the continuation of Tenant’s
business), or (ii) terminate this Lease as to the portion of the Premises
proposed to be subleased or assigned with a proportionate abatement in the rent
payable under this Lease, effective on the date that the proposed sublease or
assignment would have become effective.  Landlord may thereafter, at its option,
assign or re-let any space so recaptured to any third party, including, without
limitation, the proposed transferee of Tenant.

 

(d)         Tenant agrees that fifty percent (50%) of any amounts paid by the
assignee or subtenant, however described, in excess of (i) the Basic Rent
payable by Tenant hereunder, or in the case of a sublease of a portion of the
Premises, in excess of the Basic Rent reasonably allocable to such portion, plus
(ii) Tenant’s direct out-of-pocket costs which Tenant certifies to Landlord have
been paid to provide occupancy related services to such assignee or subtenant of
a nature commonly provided by landlords of similar space, shall be the property
of Landlord and such amounts shall be payable directly to Landlord by the
assignee or subtenant or, at Landlord’s option, by Tenant.  At Landlord’s
request, a written agreement shall be entered into by and among Tenant, Landlord
and the proposed assignee or subtenant confirming the requirements of this
subsection.

 

(e)          Tenant shall pay to Landlord a fee of Five Hundred Dollars
($500.00) if and when any transfer hereunder is requested by Tenant.  Such fee
is hereby acknowledged as a reasonable amount to reimburse Landlord for its
costs of review and evaluation of a proposed assignee/sublessee, and Landlord
shall not be obligated to commence such review and evaluation unless and until
such fee is paid.

 

SECTION 9.2.  EFFECT OF TRANSFER.  No subletting or assignment, even with the
consent of Landlord, shall relieve Tenant of its obligation to pay rent and to
perform all its other obligations under this Lease.  Moreover, Tenant shall
indemnify and hold Landlord harmless, as provided in Section 10.3, for any act
or omission by an assignee or subtenant. Each assignee, other than Landlord,
shall be deemed to assume all obligations of Tenant under this Lease and shall
be liable jointly and severally with Tenant for the payment of all rent, and for
the due performance of all of Tenant’s obligations, under this Lease.  No
transfer shall be binding on Landlord unless any document memorializing the
transfer is delivered to Landlord and both the assignee/subtenant and Tenant
deliver to Landlord an executed consent to transfer instrument prepared by
Landlord and consistent with the requirements of this Article.  The acceptance
by Landlord of any payment due under this Lease from any other person shall not
be deemed to be a waiver by Landlord of any provision of this Lease or to be a
consent to any transfer.  Consent by Landlord to one or more transfers shall not
operate as a waiver or estoppel to the future enforcement by Landlord of its
rights under this Lease.

 

SECTION 9.3.  SUBLEASE REQUIREMENTS.  The following terms and conditions shall
apply to any subletting by Tenant of all or any part of the Premises and shall
be deemed included in each sublease:

 

(a)          Each and every provision contained in this Lease (other than with
respect to the payment of rent hereunder) is incorporated by reference into and
made a part of such sublease, with “Landlord” hereunder meaning the sublandlord
therein and “Tenant” hereunder meaning the subtenant therein.

 

(b)         Tenant hereby irrevocably assigns to Landlord all of Tenant’s
interest in all rentals and income arising from any sublease of the Premises,
and Landlord may collect such rent and income and apply same toward Tenant’s
obligations under this Lease; provided, however, that until a default occurs in
the performance of Tenant’s obligations under this Lease, Tenant shall have the
right to receive, collect and retain the sublease rentals.  Landlord shall not,
solely by reason of this assignment or the collection of sublease rentals, be
deemed liable to the subtenant for the performance of any of Tenant’s
obligations under the sublease.  Tenant hereby irrevocably authorizes and
directs any subtenant, upon receipt of a written notice from Landlord stating
that an uncured default exists in the performance of Tenant’s obligations under
this Lease, to pay to Landlord all sums then and thereafter due under the
sublease.  Tenant agrees that the subtenant may rely on that notice without any
duty of further inquiry and notwithstanding any notice or claim by Tenant to the
contrary.  Tenant shall have no right or claim against the subtenant or Landlord
for any rentals so paid to Landlord other than a right to an accounting thereof.

 

--------------------------------------------------------------------------------


 

(c)          In the event of the termination of this Lease, Landlord may, at its
sole option, take over Tenant’s entire interest in any sublease and, upon notice
from Landlord, the subtenant shall attorn to Landlord.  In no event, however,
shall Landlord be liable for any previous act or omission by Tenant under the
sublease or for the return of any advance rental payments or deposits under the
sublease that have not been actually delivered to Landlord, nor shall Landlord
be bound by any sublease modification executed without Landlord’s consent or for
any advance rental payment by the subtenant in excess of one month’s rent.  The
general provisions of this Lease, including, without limitation, those
pertaining to insurance and indemnification, shall be deemed incorporated by
reference into the sublease despite the termination of this Lease.

 

SECTION 9.4.  CERTAIN TRANSFERS.  The sale of all or substantially all of
Tenant’s assets (other than bulk sales in the ordinary course of business) or,
if Tenant is a corporation, an unincorporated association, or a partnership, the
transfer, assignment or hypothecation of any stock or interest in such
corporation, association, or partnership in the aggregate of twenty-five percent
(25%) (except for publicly traded shares of stock constituting a transfer of
twenty-five percent (25%) or more in the aggregate, so long as no change in the
controlling interest of Tenant occurs as a result thereof) shall be deemed an
assignment within the meaning and provisions of this Article.  Notwithstanding
the foregoing, Landlord’s consent shall not be required for the assignment of
this Lease as a result of a merger by Tenant with or into another entity, so
long as (i) the net worth of the successor entity after such merger is at least
equal to the greater of the net worth of Tenant as of the execution of this
Lease by Landlord or the net worth of Tenant immediately prior to the date of
such merger, evidence of which, satisfactory to Landlord, shall be presented to
Landlord prior to such merger, (ii) Tenant shall provide to Landlord, prior to
such merger, written notice of such merger and such assignment documentation and
other information as Landlord may request in connection therewith, and (iii) all
of the other terms and requirements of this Article shall apply with respect to
such assignment.

 

SECTION 9.5.  FACILITIES SHARING ARRANGEMENTS.  For purposes of this Article IX,
a facilities sharing service arrangement with an unrelated third party whereby
rights are granted by Tenant to such party to access and use a portion of the
Premises on a temporary basis and any substantially similar arrangements
(provided, however, that no exclusive occupancy rights are granted as part of
any such arrangement), will not constitute an assignment, subletting,
encumbrance, or transfer of any of Tenant’s interest in this Lease or an
occupancy of the Premises by someone other than Tenant.

 

ARTICLE X.  INSURANCE AND INDEMNITY

 

SECTION 10.1.  TENANT’S INSURANCE.  Tenant, at its sole cost and expense, shall
provide and maintain in effect the insurance described in Exhibit D.  Evidence
of that insurance must be delivered to Landlord prior to the Commencement Date.

 

SECTION 10.2.  LANDLORD’S INSURANCE.  Landlord may, at its election, provide any
or all of the following types of insurance, with or without deductible and in
amounts and coverages as may be determined by Landlord in its discretion:  “all
risk” property insurance, subject to standard exclusions, covering the Building
or Project, and such other risks as Landlord or its mortgagees may from time to
time deem appropriate, including leasehold improvements made by Landlord, and
commercial general liability coverage.  Landlord shall not be required to carry
insurance of any kind on Tenant’s property, including leasehold improvements,
trade fixtures, furnishings, equipment, plate glass, signs and all other items
of personal property, and shall not be obligated to repair or replace that
property should damage occur.  All proceeds of insurance maintained by Landlord
upon the Building and Project shall be the property of Landlord, whether or not
Landlord is obligated to or elects to make any repairs.  At Landlord’s option,
Landlord may self-insure all or any portion of the risks for which Landlord
elects to provide insurance hereunder.

 

SECTION 10.3. TENANT’S INDEMNITY.  To the fullest extent permitted by law,
Tenant shall defend, indemnify, protect, save and hold harmless Landlord, its
agents, and any and all affiliates of Landlord, including, without limitation,
any corporations or other entities controlling, controlled by or under common
control with Landlord, from and against any and all claims, liabilities, costs
or expenses arising from and after the Commencement Date from Tenant’s use or
occupancy of the Premises, the Building or the Common Areas, or from the conduct
of its business, or from any activity, work, or thing done, permitted or
suffered by Tenant or its agents, employees, invitees or licensees in or about
the Premises, the Building or the Common Areas, or from any default in the
performance of any obligation on Tenant’s part to be performed under this Lease,
or from any act or negligence of Tenant or its agents, employees, visitors,
patrons, guests, invitees or licensees.  Landlord may, at its option, require
Tenant to assume Landlord’s defense in any action covered by this
Section through counsel satisfactory to Landlord.  The provisions of this
Section shall expressly survive the expiration or sooner termination of this
Lease.

 

SECTION 10.4.  LANDLORD’S NONLIABILITY.  Landlord shall not be liable to Tenant,
its employees, agents and invitees, and Tenant hereby waives all claims against
Landlord for loss of or damage to any property, or loss or interruption of
business or income, or any other loss, cost, damage, injury or liability
whatsoever (including, without limitation, any consequential damages and lost
profit or opportunity costs) resulting from, but not limited to, Acts of God,
acts of civil disobedience or insurrection, acts or omissions of other tenants
within the Project or their agents, employees, contractors, guests or invitees,
fire, explosion, falling plaster, steam, gas, electricity, water or rain which
may leak or flow from or into any part of the Premises or from the breakage,
leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, electrical works or other fixtures in
the Building, whether the damage or injury results from conditions arising in
the Premises or in other portions of the Building.  It is understood that any
such condition may require the temporary evacuation or closure of all or a
portion of the Building.  Except as provided in Sections 11.1 and 12.1 below,
there shall be no abatement of rent and no liability of Landlord by reason of
any injury to

 

--------------------------------------------------------------------------------


 

or interference with Tenant’s business (including, without limitation,
consequential damages and lost profit or opportunity costs) arising from the
making of any repairs, alterations or improvements to any portion of the
Building, including repairs to the Premises, nor shall any related activity by
Landlord constitute an actual or constructive eviction; provided, however, that
in making repairs, alterations or improvements, Landlord shall interfere as
little as reasonably practicable with the conduct of Tenant’s business in the
Premises.  Neither Landlord nor its agents shall be liable for interference with
light or other similar intangible interests.  Tenant shall immediately notify
Landlord in case of fire or accident in the Premises, the Building or the
Project and of defects in any improvements or equipment.

 

SECTION 10.5.  WAIVER OF SUBROGATION.  Landlord and Tenant each hereby waives
all rights of recovery against the other and the other’s agents on account of
loss and damage occasioned to the property of such waiving party to the extent
only that such loss or damage is required to be insured against under any “all
risk” property insurance policies required by this Article X; provided however,
that (i) the foregoing waiver shall not apply to the extent of Tenant’s
obligations to pay deductibles under any such policies and this Lease, and
(ii) if any loss is due to the act, omission or negligence or willful misconduct
of Tenant or its agents, employees, contractors, guests or invitees, Tenant’s
liability insurance shall be primary and shall cover all losses and damages
prior to any other insurance hereunder.  By this waiver it is the intent of the
parties that neither Landlord nor Tenant shall be liable to any insurance
company (by way of subrogation or otherwise) insuring the other party for any
loss or damage insured against under any “all-risk” property insurance policies
required by this Article, even though such loss or damage might be occasioned by
the negligence of such party, its agents, employees, contractors, guests or
invitees.  The provisions of this Section shall not limit the indemnification
provisions elsewhere contained in this Lease.

 

ARTICLE XI.  DAMAGE OR DESTRUCTION

 

SECTION 11.1.  RESTORATION.

 

(a)          If the Building of which the Premises are a part is damaged,
Landlord shall repair that damage as soon as reasonably possible, at its
expense, unless:  (i) Landlord reasonably determines that the cost of repair is
not covered by Landlord’s fire and extended coverage insurance plus such
additional amounts Tenant elects, at its option, to contribute, excluding
however the deductible (for which Tenant shall be responsible for Tenant’s
Share); (ii) Landlord reasonably determines that the Premises cannot, with
reasonable diligence, be fully repaired by Landlord (or cannot be safely
repaired because of the presence of hazardous factors, including, without
limitation, Hazardous Materials, earthquake faults, and other similar dangers)
within two hundred seventy (270) days after the date of the damage; (iii) an
event of default by Tenant has occurred and is continuing at the time of such
damage; or (iv) the damage occurs during the final twelve (12) months of the
Term.  Should Landlord elect not to repair the damage for one of the preceding
reasons, Landlord shall so notify Tenant in writing within sixty (60) days after
the damage occurs and this Lease shall terminate as of the date of that notice.

 

(b)         Unless Landlord elects to terminate this Lease in accordance with
subsection (a) above, this Lease shall continue in effect for the remainder of
the Term; provided that so long as Tenant is not in default under this Lease, if
the damage is so extensive that Landlord reasonably determines that the Premises
cannot, with reasonable diligence, be repaired by Landlord (or cannot be safely
repaired because of the presence of hazardous factors, earthquake faults, and
other similar dangers) so as to allow Tenant’s substantial use and enjoyment of
the Premises within two hundred seventy (270) days after the date of damage,
then Tenant may elect to terminate this Lease by written notice to Landlord
within the sixty (60) day period stated in subsection (a).

 

(c)          Commencing on the date of any damage to the Building, and ending on
the sooner of the date the damage is repaired or the date this Lease is
terminated, the rental to be paid under this Lease shall be abated in the same
proportion that the floor area of the Premises that is rendered unusable by the
damage from time to time bears to the total floor area of the Premises, but only
to the extent that any business interruption insurance proceeds are received by
Landlord therefor from Tenant’s insurance described in Exhibit D.

 

(d)         Notwithstanding the provisions of subsections (a), (b) and (c) of
this Section, and subject to the provisions of Section 10.5 above, the cost of
any repairs shall be borne by Tenant, and Tenant shall not be entitled to rental
abatement or termination rights, if the damage is due to the fault or neglect of
Tenant or its employees, subtenants, invitees or representatives.  In addition,
the provisions of this Section shall not be deemed to require Landlord to repair
any improvements or fixtures that Tenant is obligated to repair or insure
pursuant to any other provision of this Lease.

 

(e)          Tenant shall fully cooperate with Landlord in removing Tenant’s
personal property and any debris from the Premises to facilitate all inspections
of the Premises and the making of any repairs.  Notwithstanding anything to the
contrary contained in this Lease, if Landlord in good faith believes there is a
risk of injury to persons or damage to property from entry into the Building or
Premises following any damage or destruction thereto, Landlord may restrict
entry into the Building or the Premises by Tenant, its employees, agents and
contractors in a non-discriminatory manner, without being deemed to have
violated Tenant’s rights of quiet enjoyment to, or made an unlawful detainer of,
or evicted Tenant from, the Premises.  Upon request, Landlord shall consult with
Tenant to determine if there are safe methods of entry into the Building or the
Premises solely in order to allow Tenant to retrieve files, data in computers,
and necessary inventory, subject however to all indemnities and waivers of
liability from Tenant to Landlord contained in this Lease and any additional
indemnities and waivers of liability which Landlord may require.

 

SECTION 11.2.  LEASE GOVERNS.  Tenant agrees that the provisions of this Lease,
including, without limitation, Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.

 

--------------------------------------------------------------------------------


 


ARTICLE XII.  EMINENT DOMAIN


 


SECTION 12.1.  TOTAL OR PARTIAL TAKING.  IF ALL OR A MATERIAL PORTION OF THE
PREMISES IS TAKEN BY ANY LAWFUL AUTHORITY BY EXERCISE OF THE RIGHT OF EMINENT
DOMAIN, OR SOLD TO PREVENT A TAKING, EITHER TENANT OR LANDLORD MAY TERMINATE
THIS LEASE EFFECTIVE AS OF THE DATE POSSESSION IS REQUIRED TO BE SURRENDERED TO
THE AUTHORITY.  IN THE EVENT TITLE TO A PORTION OF THE BUILDING OR PROJECT,
OTHER THAN THE PREMISES, IS TAKEN OR SOLD IN LIEU OF TAKING, AND IF LANDLORD
ELECTS TO RESTORE THE BUILDING IN SUCH A WAY AS TO ALTER THE PREMISES
MATERIALLY, EITHER PARTY MAY TERMINATE THIS LEASE, BY WRITTEN NOTICE TO THE
OTHER PARTY, EFFECTIVE ON THE DATE OF VESTING OF TITLE.  IN THE EVENT NEITHER
PARTY HAS ELECTED TO TERMINATE THIS LEASE AS PROVIDED ABOVE, THEN LANDLORD SHALL
PROMPTLY, AFTER RECEIPT OF A SUFFICIENT CONDEMNATION AWARD, PROCEED TO RESTORE
THE PREMISES TO SUBSTANTIALLY THEIR CONDITION PRIOR TO THE TAKING, AND A
PROPORTIONATE ALLOWANCE SHALL BE MADE TO TENANT FOR THE RENT CORRESPONDING TO
THE TIME DURING WHICH, AND TO THE PART OF THE PREMISES OF WHICH, TENANT IS
DEPRIVED ON ACCOUNT OF THE TAKING AND RESTORATION.  IN THE EVENT OF A TAKING,
LANDLORD SHALL BE ENTITLED TO THE ENTIRE AMOUNT OF THE CONDEMNATION AWARD
WITHOUT DEDUCTION FOR ANY ESTATE OR INTEREST OF TENANT; PROVIDED THAT NOTHING IN
THIS SECTION SHALL BE DEEMED TO GIVE LANDLORD ANY INTEREST IN, OR PREVENT TENANT
FROM SEEKING ANY AWARD AGAINST THE TAKING AUTHORITY FOR, THE TAKING OF PERSONAL
PROPERTY AND FIXTURES BELONGING TO TENANT OR FOR RELOCATION OR BUSINESS
INTERRUPTION EXPENSES RECOVERABLE FROM THE TAKING AUTHORITY.


 

SECTION 12.2.  TEMPORARY TAKING.  No temporary taking of the Premises shall
terminate this Lease or give Tenant any right to abatement of rent, and any
award specifically attributable to a temporary taking of the Premises shall
belong entirely to Tenant.  A temporary taking shall be deemed to be a taking of
the use or occupancy of the Premises for a period of not to exceed ninety (90)
days.

 

SECTION 12.3.  TAKING OF PARKING AREA.  In the event there shall be a taking of
the parking area such that Landlord can no longer provide sufficient parking to
comply with this Lease, Landlord may substitute reasonably equivalent parking in
a location reasonably close to the Building; provided that if Landlord fails to
make that substitution within one hundred eighty (180) days following the taking
and if the taking materially impairs Tenant’s use and enjoyment of the Premises,
Tenant may, at its option, terminate this Lease by written notice to Landlord. 
If this Lease is not so terminated by Tenant, there shall be no abatement of
rent and this Lease shall continue in effect.

 

ARTICLE XIII.  SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS

 

SECTION 13.1.  SUBORDINATION.  At the option of Landlord, this Lease shall be
either superior or subordinate to all ground or underlying leases, mortgages and
deeds of trust, if any, which may hereafter affect the Building, and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, that so long as Tenant is not in default under this Lease, this Lease
shall not be terminated or Tenant’s quiet enjoyment of the Premises disturbed in
the event of termination of any such ground or underlying lease, or the
foreclosure of any such mortgage or deed of trust, to which Tenant has
subordinated this Lease pursuant to this Section.  In the event of a termination
or foreclosure, Tenant shall become a tenant of and attorn to the
successor-in-interest to Landlord upon the same terms and conditions as are
contained in this Lease, and shall execute any instrument reasonably required by
Landlord’s successor for that purpose.  Tenant shall also, upon written request
of Landlord, execute and deliver all instruments as may be reasonably required
from time to time to subordinate the rights of Tenant under this Lease to any
ground or underlying lease or to the lien of any mortgage or deed of trust
(provided that such instruments include the nondisturbance and attornment
provisions set forth above), or, if requested by Landlord, to subordinate, in
whole or in part, any ground or underlying lease or the lien of any mortgage or
deed of trust to this Lease.

 

SECTION 13.2. ESTOPPEL CERTIFICATE.

 

(a)          Tenant shall, at any time upon not less than ten (10) days prior
written notice from Landlord, execute, acknowledge and deliver to Landlord, in
any form that Landlord may reasonably require, a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of the modification and certifying that this
Lease, as modified, is in full force and effect) and the dates to which the
rental, additional rent and other charges have been paid in advance, if any, and
(ii) acknowledging that, to Tenant’s knowledge, there are no uncured defaults on
the part of Landlord, or specifying each default if any are claimed, and
(iii) setting forth all further information that Landlord may reasonably
require.  Tenant’s statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the Building or Project.

 

(b)         Notwithstanding any other rights and remedies of Landlord, Tenant’s
failure to deliver any estoppel statement within the provided time shall be
conclusive upon Tenant that (i) this Lease is in full force and effect, without
modification except as may be represented by Landlord, (ii) there are no uncured
defaults in Landlord’s performance, and (iii) not more than one month’s rental
has been paid in advance.

 

--------------------------------------------------------------------------------


 

SECTION 13.3.  FINANCIALS.

 

(a)          Tenant shall deliver to Landlord, prior to the execution of this
Lease and thereafter at any time upon Landlord’s request, Tenant’s current tax
returns and financial statements, certified true, accurate and complete by the
chief financial officer of Tenant, including a balance sheet and profit and loss
statement for the most recent prior year (collectively, the “Statements”), which
Statements shall accurately and completely reflect the financial condition of
Tenant.  Landlord agrees that it will keep the Statements confidential, except
that Landlord shall have the right to deliver the same to any proposed purchaser
of the Building or Project, and to any encumbrancer of all or any portion of the
Building or Project.  Landlord shall cause any such proposed purchaser to enter
into a reasonable confidentiality agreement with respect to such financial
details.

 

(b)         Tenant acknowledges that Landlord is relying on the Statements in
its determination to enter into this Lease, and Tenant represents to Landlord,
which representation shall be deemed made on the date of this Lease and again on
the Commencement Date, that no material change in the financial condition of
Tenant, as reflected in the Statements, has occurred since the date Tenant
delivered the Statements to Landlord.  The Statements are represented and
warranted by Tenant to be correct and to accurately and fully reflect Tenant’s
true financial condition as of the date of submission by any Statements to
Landlord.

 

(c)          Notwithstanding anything to the contrary contained in this
Section 13.3, so long as Tenant is a publicly-traded corporation whose stock is
traded on a nationally recognized exchange or on NASDAQ, the “Statements”
required by the provisions of this Section 13.3 shall consist of Tenant’s
current publicly disclosed financial statements.

 

ARTICLE XIV.  DEFAULTS AND REMEDIES

 

SECTION 14.1.  TENANT’S DEFAULTS.  In addition to any other event of default set
forth in this Lease, the occurrence of any one or more of the following events
shall constitute a default by Tenant:

 

(a)          The failure by Tenant to make any payment of rent or additional
rent required to be made by Tenant, as and when due, where the failure continues
for a period of three (3) days after written notice from Landlord to Tenant;
provided, however, that any such notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure Section 1161
and 1161(a) as amended.  For purposes of these default and remedies provisions,
the term “additional rent” shall be deemed to include all amounts of any type
whatsoever other than Basic Rent to be paid by Tenant pursuant to the terms of
this Lease.

 

(b)         Assignment, sublease, encumbrance or other transfer of the Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord.

 

(c)          The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.

 

(d)         The failure of Tenant to timely and fully provide any subordination
agreement, estoppel certificate or financial statements in accordance with the
requirements of Article XIII.

 

(e)          The failure or inability by Tenant to observe or perform any of the
express or implied covenants or provisions of this Lease to be observed or
performed by Tenant, other than as specified in any other subsection of this
Section, where the failure continues for a period of thirty (30) days after
written notice from Landlord to Tenant or such shorter period as is specified in
any other provision of this Lease; provided, however, that any such notice shall
be in lieu of, and not in addition to, any notice required under California Code
of Civil Procedure Section 1161 and 1161(a) as amended. However, if the nature
of the failure is such that more than thirty (30) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant
commences the cure within thirty (30) days, and thereafter diligently pursues
the cure to completion.

 

(f)          (i) The making by Tenant of any general assignment for the benefit
of creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under the Bankruptcy Code or to have debts
discharged or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within thirty (30) days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, if possession is
not restored to Tenant within thirty (30) days; (iv) the attachment, execution
or other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where the seizure is not
discharged within thirty (30) days; or (v) Tenant’s convening of a meeting of
its creditors for the purpose of effecting a moratorium upon or composition of
its debts.  Landlord shall not be deemed to have knowledge of any event
described in this subsection unless notification in writing is received by
Landlord, nor shall there be any presumption attributable to Landlord of
Tenant’s insolvency.  In the event that any provision of this subsection is
contrary to applicable law, the provision shall be of no force or effect.

 

SECTION 14.2.  LANDLORD’S REMEDIES.

 

(a)          In the event of any default by Tenant, or in the event of the
abandonment of the Premises by Tenant, then in addition to any other remedies
available to Landlord, Landlord may exercise the following remedies:

 

--------------------------------------------------------------------------------


 

(i)     Landlord may terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord.  Such termination
shall not affect any accrued obligations of Tenant under this Lease.  Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property.  Landlord shall also be entitled to recover from
Tenant:

 

(1)       The worth at the time of award of the unpaid rent and additional rent
which had been earned at the time of termination;

 

(2)       The worth at the time of award of the amount by which the unpaid rent
and additional rent which would have been earned after termination until the
time of award exceeds the amount of such loss that Tenant proves could have been
reasonably avoided;

 

(3)       The worth at the time of award of the amount by which the unpaid rent
and additional rent for the balance of the Term after the time of award exceeds
the amount of such loss that Tenant proves could be reasonably avoided;

 

(4)       Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result from Tenant’s default, including, but not limited to, the cost of
recovering possession of the Premises, refurbishment of the Premises, marketing
costs, commissions and other expenses of reletting, including necessary repair,
the unamortized portion of any tenant improvements and brokerage commissions
funded by Landlord in connection with this Lease, reasonable attorneys’ fees,
and any other reasonable costs; and

 

(5)       At Landlord’s election, all other amounts in addition to or in lieu of
the foregoing as may be permitted by law.  The term “rent” as used in this Lease
shall be deemed to mean the Basic Rent and all other sums required to be paid by
Tenant to Landlord pursuant to the terms of this Lease.  Any sum, other than
Basic Rent, shall be computed on the basis of the average monthly amount
accruing during the twenty-four (24) month period immediately prior to default,
except that if it becomes necessary to compute such rental before the
twenty-four (24) month period has occurred, then the computation shall be on the
basis of the average monthly amount during the shorter period.  As used in
subparagraphs (1) and (2) above, the “worth at the time of award” shall be
computed by allowing interest at the rate of ten percent (10%) per annum.  As
used in subparagraph (3) above, the “worth at the time of award” shall be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).

 

(ii)    Landlord may elect not to terminate Tenant’s right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due.  Efforts by the Landlord to maintain, preserve or relet the Premises, or
the appointment of a receiver to protect the Landlord’s interests under this
Lease, shall not constitute a termination of the Tenant’s right to possession of
the Premises.  In the event that Landlord elects to avail itself of the remedy
provided by this subsection (ii), Landlord shall not unreasonably withhold its
consent to an assignment or subletting of the Premises subject to the reasonable
standards for Landlord’s consent as are contained in this Lease.

 

(b)         Landlord shall be under no obligation to observe or perform any
covenant of this Lease on its part to be observed or performed which accrues
after the date of any default by Tenant unless and until the default is cured by
Tenant, it being understood and agreed that the performance by Landlord of its
obligations under this Lease are expressly conditioned upon Tenant’s full and
timely performance of its obligations under this Lease.  The various rights and
remedies reserved to Landlord in this Lease or otherwise shall be cumulative
and, except as otherwise provided by California law, Landlord may pursue any or
all of its rights and remedies at the same time.

 

(c)          No delay or omission of Landlord to exercise any right or remedy
shall be construed as a waiver of the right or remedy or of any default by
Tenant.  The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or default.  The acceptance of any
payment from a debtor in possession, a trustee, a receiver or any other person
acting on behalf of Tenant or Tenant’s estate shall not waive or cure a default
under Section 14.1.  No payment by Tenant or receipt by Landlord of a lesser
amount than the rent required by this Lease shall be deemed to be other than a
partial payment on account of the earliest due stipulated rent, nor shall any
endorsement or statement on any check or letter be deemed an accord and
satisfaction and Landlord shall accept the check or payment without prejudice to
Landlord’s right to recover the balance of the rent or pursue any other remedy
available to it.  No act or thing done by Landlord or Landlord’s agents during
the Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept a surrender shall be valid unless in writing and signed by
Landlord.  No employee of Landlord or of Landlord’s agents shall have any power
to accept the keys to the Premises prior to the termination of this Lease, and
the delivery of the keys to any employee shall not operate as a termination of
the Lease or a surrender of the Premises.

 

--------------------------------------------------------------------------------


 

SECTION 14.3.  LATE PAYMENTS.

 

(a)          Any rent due under this Lease that is not received by Landlord
within five (5) days of the date when due shall bear interest at the maximum
rate permitted by law from the date due until fully paid.  The payment of
interest shall not cure any default by Tenant under this Lease.  In addition,
Tenant acknowledges that the late payment by Tenant to Landlord of rent will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult and impracticable to ascertain.  Those
costs may include, but are not limited to, administrative, processing and
accounting charges, and late charges which may be imposed on Landlord by the
terms of any ground lease, mortgage or trust deed covering the Premises. 
Accordingly, if any rent due from Tenant shall not be received by Landlord or
Landlord’s designee within ten (10) days after the date due, then Tenant shall
pay to Landlord, in addition to the interest provided above, a late charge in a
sum equal to the greater of five percent (5%) of the amount overdue or Two
Hundred Fifty Dollars ($250.00) for each delinquent payment.  Acceptance of a
late charge by Landlord shall not constitute a waiver of Tenant’s default with
respect to the overdue amount, nor shall it prevent Landlord from exercising any
of its other rights and remedies.

 

(b)         Following each second consecutive installment of rent that is not
paid within ten (10) days following notice of nonpayment from Landlord, Landlord
shall have the option (i) to require that beginning with the first payment of
rent next due, rent shall no longer be paid in monthly installments but shall be
payable quarterly three (3) months in advance and/or (ii) to require that Tenant
increase the amount, if any, of the Security Deposit by one hundred percent
(100%).  Should Tenant deliver to Landlord, at any time during the Term, two
(2) or more insufficient checks, the Landlord may require that all monies then
and thereafter due from Tenant be paid to Landlord by cashier’s check.

 

SECTION 14.4.  RIGHT OF LANDLORD TO PERFORM.  All covenants and agreements to be
performed by Tenant under this Lease shall be performed at Tenant’s sole cost
and expense and without any abatement of rent or right of set-off.  If Tenant
fails to pay any sum of money, other than rent, or fails to perform any other
act on its part to be performed under this Lease, and the failure continues
beyond any applicable grace period set forth in Section 14.1, then in addition
to any other available remedies, Landlord may, at its election make the payment
or perform the other act on Tenant’s part.  Landlord’s election to make the
payment or perform the act on Tenant’s part shall not give rise to any
responsibility of Landlord to continue making the same or similar payments or
performing the same or similar acts.  Tenant shall, promptly upon demand by
Landlord, reimburse Landlord for all sums paid by Landlord and all necessary
incidental costs, together with interest at the maximum rate permitted by law
from the date of the payment by Landlord.  Landlord shall have the same rights
and remedies if Tenant fails to pay those amounts as Landlord would have in the
event of a default by Tenant in the payment of rent.

 

SECTION 14.5.  DEFAULT BY LANDLORD.  Landlord shall not be deemed to be in
default in the performance of any obligation under this Lease unless and until
it has failed to perform the obligation within thirty (30) days after written
notice by Tenant to Landlord specifying in reasonable detail the nature and
extent of the failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed to be in default if it commences
performance within the thirty (30) day period and thereafter diligently pursues
the cure to completion.

 

SECTION 14.6.  EXPENSES AND LEGAL FEES.  All sums reasonably incurred by either
party in connection with any event of default by the other party under this
Lease or by Landlord as a result of holding over of possession by Tenant after
the expiration or earlier termination of this Lease, including, without
limitation, all costs, expenses and actual accountants, appraisers, attorneys
and other professional fees, and any collection agency or other collection
charges, shall be due and payable by such party to the other party on demand,
and shall bear interest at the rate of ten percent (10%) per annum.  Should
either Landlord or Tenant bring any action in connection with this Lease, the
prevailing party shall be entitled to recover as a part of the action its
reasonable attorneys’ fees, and all other costs.  The prevailing party for the
purpose of this paragraph shall be determined by the trier of the facts.

 

SECTION 14.7.  WAIVER OF JURY TRIAL.  LANDLORD AND TENANT EACH ACKNOWLEDGES THAT
IT IS AWARE OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO
ITS RIGHTS TO TRIAL BY JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY
WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED
ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF
INJURY OR DAMAGE.

 

SECTION 14.8.  SATISFACTION OF JUDGMENT.  The obligations of Landlord do not
constitute the personal obligations of the individual partners, trustees,
directors, officers or shareholders of Landlord or its constituent partners. 
Should Tenant recover a money judgment against Landlord, such judgment shall be
satisfied only out of the proceeds of sale received upon execution of such
judgment and levied thereon against the right, title and interest of Landlord in
the Project and out of the rent or other income from such property receivable by
Landlord or out of consideration received by Landlord from the sale or other
disposition of all or any part of Landlord’s right, title or interest in the
Project and no action for any deficiency may be sought or obtained by Tenant.

 

SECTION 14.9.   LIMITATION OF ACTIONS AGAINST LANDLORD.  Any claim, demand or
right of any kind by Tenant which is based upon or arises in connection with
this Lease shall be barred unless Tenant commences an action thereon within
twelve (12) months after the date that the act, omission, event or default upon
which the claim, demand or right arises, has occurred.

 

--------------------------------------------------------------------------------


 

ARTICLE XV.  END OF TERM

 

SECTION 15.1.  HOLDING OVER.  This Lease shall terminate without further notice
upon the expiration of the Term, and any holding over by Tenant after the
expiration shall not constitute a renewal or extension of this Lease, or give
Tenant any rights under this Lease, except when in writing signed by both
parties.  If Tenant holds over for any period after the expiration (or earlier
termination) of the Term without the prior written consent of Landlord, such
possession shall constitute a tenancy at sufferance only; such holding over with
the prior written consent of Landlord shall constitute a month-to-month tenancy
commencing on the first (1st) day following the termination of this Lease.  In
either of such events, possession shall be subject to all of the terms of this
Lease, except that the monthly Basic Rent shall be the greater of (a) one
hundred-fifty percent (150%) (for the initial two (2) months of holdover), and
two hundred percent (200%) (for each month of holdover thereafter), of the Basic
Rent for the month immediately preceding the date of termination or (b) the then
currently scheduled Basic Rent for comparable space in the Building.  If Tenant
fails to surrender the Premises upon the expiration of this Lease despite demand
to do so by Landlord, Tenant shall indemnify and hold Landlord harmless from all
loss or liability, including without limitation, any claims made by any
succeeding tenant relating to such failure to surrender.  Acceptance by Landlord
of rent after the termination shall not constitute a consent to a holdover or
result in a renewal of this Lease.  The foregoing provisions of this Section are
in addition to and do not affect Landlord’s right of re-entry or any other
rights of Landlord under this Lease or at law.

 

SECTION 15.2.  MERGER ON TERMINATION.  The voluntary or other surrender of this
Lease by Tenant, or a mutual termination of this Lease, shall terminate any or
all existing subleases unless Landlord, at its option, elects in writing to
treat the surrender or termination as an assignment to it of any or all
subleases affecting the Premises.

 

SECTION 15.3.  SURRENDER OF PREMISES; REMOVAL OF PROPERTY.  Upon the Expiration
Date or upon any earlier termination of this Lease, Tenant shall quit and
surrender possession of the Premises to Landlord in as good order, condition and
repair as when received or as hereafter may be improved by Landlord or Tenant,
reasonable wear and tear and repairs which are Landlord’s obligation excepted,
and shall, without expense to Landlord, remove or cause to be removed from the
Premises all personal property and debris, except for any items that Landlord
may by written authorization allow to remain.  Tenant shall repair all damage to
the Premises resulting from the removal, which repair shall include the patching
and filling of holes and repair of structural damage, provided that Landlord may
instead elect to repair any structural damage at Tenant’s expense.  If Tenant
shall fail to comply with the provisions of this Section, Landlord may effect
the removal and/or make any repairs, and the cost to Landlord shall be
additional rent payable by Tenant upon demand.  If Tenant fails to remove
Tenant’s personal property from the Premises upon the expiration of the Term,
Landlord may remove, store, dispose of and/or retain such personal property, at
Landlord’s option, in accordance with then applicable laws, all at the expense
of Tenant.  If requested by Landlord, Tenant shall execute, acknowledge and
deliver to Landlord an instrument in writing releasing and quitclaiming to
Landlord all right, title and interest of Tenant in the Premises.  It is
understood and agreed that Tenant shall not remove the furniture and fixtures
installed in the Premises at any time during the Term of this Lease.  Provided
further that Tenant has not been in default during the Term of this Lease,
Tenant shall remove the furniture and fixtures in the Premises, and the
furniture and fixtures shall become the property of Tenant upon the expiration
of the Term of this Lease.

 

ARTICLE XVI.  PAYMENTS AND NOTICES

 

All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 12 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing.  Unless this Lease expressly provides
otherwise, as for example in the payment of rent pursuant to Section 4.1, all
payments shall be due and payable within ten (10) days after demand.  All
payments requiring proration shall be prorated on the basis of a thirty (30) day
month and a three hundred sixty (360) day year.  Any notice, election, demand,
consent, approval or other communication to be given or other document to be
delivered by either party to the other may be delivered in person or by courier
or overnight delivery service to the other party, or may be deposited in the
United States mail, duly registered or certified, postage prepaid, return
receipt requested, and addressed to the other party at the address set forth in
Item 12 of the Basic Lease Provisions, or if to Tenant, at that address or, from
and after the Commencement Date, at the Premises (whether or not Tenant has
departed from, abandoned or vacated the Premises), or may be delivered by
telegram, telex or telecopy, provided that receipt thereof is telephonically
confirmed.  Either party may, by written notice to the other, served in the
manner provided in this Article, designate a different address.  If any notice
or other document is sent by mail, it shall be deemed served or delivered
forty-eight (48) hours after mailing.  If more than one person or entity is
named as Tenant under this Lease, service of any notice upon any one of them
shall be deemed as service upon all of them.

 

ARTICLE XVII.  RULES AND REGULATIONS

 

Tenant agrees to observe faithfully and comply strictly with the Rules and
Regulations, attached as Exhibit E, and any reasonable and nondiscriminatory
amendments, modifications and/or additions as may be adopted and published by
written notice to tenants by Landlord for the safety, care, security, good
order, or cleanliness of the Premises, Building, Project and Common Areas. 
Landlord shall not be liable to Tenant for any violation of the Rules and
Regulations or the breach of any covenant or condition in any lease by any other
tenant or such tenant’s agents, employees, contractors, guests or invitees.  One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other.  Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a default under this Lease.  In the case of any
conflict between the Rules and Regulations and this Lease, this Lease shall be
controlling.

 

--------------------------------------------------------------------------------


 

ARTICLE XVIII.  BROKER’S COMMISSION

 

The parties recognize as the broker(s) who negotiated this Lease the firm(s), if
any, whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease.  Tenant
warrants that it has had no dealings with any other real estate broker or agent
in connection with the negotiation of this Lease, and Tenant agrees to indemnify
and hold Landlord harmless from any cost, expense or liability (including
reasonable attorneys’ fees) for any compensation, commissions or charges claimed
by any other real estate broker or agent employed or claiming to represent or to
have been employed by Tenant in connection with the negotiation of this Lease. 
The foregoing agreement shall survive the termination of this Lease.  If Tenant
fails to take possession of the Premises or if this Lease otherwise terminates
prior to the Expiration Date as the result of failure of performance by Tenant,
Landlord shall be entitled to recover from Tenant the unamortized portion of any
brokerage commission funded by Landlord in addition to any other damages to
which Landlord may be entitled.

 

ARTICLE XIX.  TRANSFER OF LANDLORD’S INTEREST

 

In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all obligations on the part of
Landlord accruing under this Lease from and after the date of the transfer,
provided that any funds held by the transferor in which Tenant has an interest
shall be turned over, subject to that interest, to the transferee and Tenant is
notified of the transfer as required by law.  No holder of a mortgage and/or
deed of trust to which this Lease is or may be subordinate, and no landlord
under a so-called sale-leaseback, shall be responsible in connection with the
Security Deposit, unless the mortgagee or holder of the deed of trust or the
landlord actually receives the Security Deposit.  It is intended that the
covenants and obligations contained in this Lease on the part of Landlord shall,
subject to the foregoing, be binding on Landlord, its successors and assigns,
only during and in respect to their respective successive periods of ownership.

 

ARTICLE XX.  INTERPRETATION

 

SECTION 20.1.  GENDER AND NUMBER.  Whenever the context of this Lease requires,
the words “Landlord” and “Tenant” shall include the plural as well as the
singular, and words used in neuter, masculine or feminine genders shall include
the others.

 

SECTION 20.2.  HEADINGS.  The captions and headings of the articles and sections
of this Lease are for convenience only, are not a part of this Lease and shall
have no effect upon its construction or interpretation.

 

SECTION 20.3.  JOINT AND SEVERAL LIABILITY.  If more than one person or entity
is named as Tenant, the obligations imposed upon each shall be joint and several
and the act of or notice from, or notice or refund to, or the signature of, any
one or more of them shall be binding on all of them with respect to the tenancy
of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.

 

SECTION 20.4.  SUCCESSORS.  Subject to Articles IX and XIX, all rights and
liabilities given to or imposed upon Landlord and Tenant shall extend to and
bind their respective heirs, executors, administrators, successors and assigns. 
Nothing contained in this Section is intended, or shall be construed, to grant
to any person other than Landlord and Tenant and their successors and assigns
any rights or remedies under this Lease.

 

SECTION 20.5.  TIME OF ESSENCE.  Time is of the essence with respect to the
performance of every provision of this Lease.

 

SECTION 20.6.  CONTROLLING LAW.  This Lease shall be governed by and interpreted
in accordance with the laws of the State of California.

 

SECTION 20.7.  SEVERABILITY.  If any term or provision of this Lease, the
deletion of which would not adversely affect the receipt of any material benefit
by either party or the deletion of which is consented to by the party adversely
affected, shall be held invalid or unenforceable to any extent, the remainder of
this Lease shall not be affected and each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.

 

SECTION 20.8.  WAIVER AND CUMULATIVE REMEDIES.  One or more waivers by Landlord
or Tenant of any breach of any term, covenant or condition contained in this
Lease shall not be a waiver of any subsequent breach of the same or any other
term, covenant or condition.  Consent to any act by one of the parties shall not
be deemed to render unnecessary the obtaining of that party’s consent to any
subsequent act.  No breach by Tenant of this Lease shall be deemed to have been
waived by Landlord unless the waiver is in a writing signed by Landlord.  The
rights and remedies of Landlord under this Lease shall be cumulative and in
addition to any and all other rights and remedies which Landlord may have.

 

SECTION 20.9.  INABILITY TO PERFORM.  In the event that either party shall be
delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, then the performance of the work or the doing
of the act shall be excused for

 

--------------------------------------------------------------------------------


 

the period of the delay and the time for performance shall be extended for a
period equivalent to the period of the delay.  The provisions of this
Section shall not operate to excuse Tenant from the prompt payment of rent or
either party from the timely performance of any other obligation under this
Lease within such party’s reasonable control.

 

SECTION 20.10.  ENTIRE AGREEMENT.  This Lease and its exhibits and other
attachments cover in full each and every agreement of every kind between the
parties concerning the Premises, the Building, and the Project, and all
preliminary negotiations, oral agreements, understandings and/or practices,
except those contained in this Lease, are superseded and of no further effect. 
Tenant waives its rights to rely on any representations or promises made by
Landlord or others which are not contained in this Lease.  No verbal agreement
or implied covenant shall be held to modify the provisions of this Lease, any
statute, law, or custom to the contrary notwithstanding.

 

SECTION 20.11.  QUIET ENJOYMENT.  Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall peaceably and
quietly hold and enjoy the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.

 

SECTION 20.12.  SURVIVAL.  All covenants of Landlord or Tenant which reasonably
would be intended to survive the expiration or sooner termination of this Lease,
including, without limitation, any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.

 

ARTICLE XXI.  EXECUTION AND RECORDING

 

SECTION 21.1.  COUNTERPARTS.  This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

 

SECTION 21.2.  CORPORATE AND PARTNERSHIP AUTHORITY.  If Tenant is a corporation
or partnership, each individual executing this Lease on behalf of the
corporation or partnership represents and warrants that he is duly authorized to
execute and deliver this Lease on behalf of the corporation or partnership, and
that this Lease is binding upon the corporation or partnership in accordance
with its terms.  Tenant shall, at Landlord’s request, deliver a certified copy
of its board of directors’ resolution or partnership agreement or certificate
authorizing or evidencing the execution of this Lease.

 

SECTION 21.3.  EXECUTION OF LEASE; NO OPTION OR OFFER.  The submission of this
Lease to Tenant shall be for examination purposes only, and shall not constitute
an offer to or option for Tenant to lease the Premises.  Execution of this Lease
by Tenant and its return to Landlord shall not be binding upon Landlord,
notwithstanding any time interval, until Landlord has in fact executed and
delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.

 

SECTION 21.4.  RECORDING.  Tenant shall not record this Lease without the prior
written consent of Landlord.  Tenant, upon the request of Landlord, shall
execute and acknowledge a “short form” memorandum of this Lease for recording
purposes.

 

SECTION 21.5.  AMENDMENTS.  No amendment or termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest.  No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.

 

SECTION 21.6.  EXECUTED COPY.  Any fully executed photocopy or similar
reproduction of this Lease shall be deemed an original for all purposes.

 

SECTION 21.7.  ATTACHMENTS.  All exhibits, amendments, riders and addenda
attached to this Lease are hereby incorporated into and made a part of this
Lease.

 

ARTICLE XXII.  MISCELLANEOUS

 

SECTION 22.1.  NONDISCLOSURE OF LEASE TERMS.  Tenant acknowledges and agrees
that the terms of this Lease are confidential and constitute proprietary
information of Landlord.  Disclosure of the terms could adversely affect the
ability of Landlord to negotiate other leases and impair Landlord’s relationship
with other tenants.  Accordingly, Tenant agrees that it, and its partners,
officers, directors, employees and attorneys, shall not intentionally and
voluntarily disclose the terms and conditions of this Lease to any other tenant
or apparent prospective tenant of the Building or Project, either directly or
indirectly, without the prior written consent of Landlord, provided, however,
that Tenant may disclose the terms to prospective subtenants or assignees under
this Lease.

 

SECTION 22.2.  GUARANTY.  As a condition to the execution of this Lease by
Landlord, the obligations, covenants and performance of the Tenant as herein
provided shall be guaranteed in writing by the Guarantor(s) listed in Item 7 of
the Basic Lease Provisions, if any, on a form of guaranty provided by Landlord.

 

--------------------------------------------------------------------------------


 

SECTION 22.3.  CHANGES REQUESTED BY LENDER.  If, in connection with obtaining
financing for the Project, the lender shall request reasonable modifications in
this Lease as a condition to the financing, Tenant will not unreasonably
withhold or delay its consent, provided that the modifications do not materially
increase the obligations of Tenant or materially and adversely affect the
leasehold interest created by this Lease.

 

SECTION 22.4.  MORTGAGEE PROTECTION.  No act or failure to act on the part of
Landlord which would otherwise entitle Tenant to be relieved of its obligations
hereunder or to terminate this Lease shall result in such a release or
termination unless (a) Tenant has given notice by registered or certified mail
to any beneficiary of a deed of trust or mortgage covering the Building whose
address has been furnished to Tenant and (b) such beneficiary is afforded a
reasonable opportunity to cure the default by Landlord (which in no event shall
be less than sixty (60) days), including, if necessary to effect the cure, time
to obtain possession of the Building by power of sale or judicial foreclosure
provided that such foreclosure remedy is diligently pursued.  Tenant agrees that
each beneficiary of a deed of trust or mortgage covering the Building is an
express third party beneficiary hereof, Tenant shall have no right or claim for
the collection of any deposit from such beneficiary or from any purchaser at a
foreclosure sale unless such beneficiary or purchaser shall have actually
received and not refunded the deposit, and Tenant shall comply with any written
directions by any beneficiary to pay rent due hereunder directly to such
beneficiary without determining whether an event of default exists under such
beneficiary’s deed of trust.

 

SECTION 22.5.  COVENANTS AND CONDITIONS.  All of the provisions of this Lease
shall be construed to be conditions as well as covenants as though the words
specifically expressing or imparting covenants and conditions were used in each
separate provision.

 

SECTION 22.6.  SECURITY MEASURES.  Tenant hereby acknowledges that Landlord
shall have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Project.  Tenant assumes all
responsibility for the protection of Tenant, its agents, invitees and property
from acts of third parties.  Nothing herein contained shall prevent Landlord, at
its sole option, from providing security protection for the Project or any part
thereof, in which event the cost thereof shall be included within the definition
of Project Costs.

 

SECTION 22.7.  JAMS ARBITRATION.

 

(a)        All claims or disputes between Landlord and Tenant arising out of, or
relating to the Lease which either party is expressly authorized by a provision
hereof to submit to arbitration, shall be decided by the JAMS/ENDISPUTE, or its
successor, in Orange, California (“JAMS”), unless the parties mutually agree
otherwise.  Within ten (10) business days following submission to JAMS, JAMS
shall designate three arbitrators and each party may, within five (5) business
days thereafter, veto one of the three persons so designated.  If two different
designated arbitrators have been vetoed, the third arbitrator shall hear and
decide the matter.  Any arbitration pursuant to this Section shall be decided
within thirty (30) days of submission of JAMS.  The decision of the arbitrator
shall be final and binding on the parties.  All costs associated with
arbitration shall be awarded to the prevailing party as determined by the
arbitrator.

 

(b)        Notice of the demand for arbitration by either party to the Lease
shall be filed in writing with the other party to the Lease and with JAMS and
shall be made within a reasonable time after the dispute has arisen.  The award
rendered by the arbitrators shall be final, and judgment may be entered upon it
in accordance with applicable law in any court having jurisdiction thereof. 
Except by written consent of the person or entity sought to be joined, no
arbitration arising out of or relating to the Lease shall include, by
consolidation, joinder or in any other manner, any person or entity not a party
to the Lease under which such arbitration is filed if (1) such person or entity
is substantially involved in a common question of fact or law, (2) the presence
of such person or entity is required if complete relief is to be accorded in the
arbitration, or (3) the interest or responsibility of such person or entity in
the matter is not insubstantial.

 

(c)        The agreement herein among the parties to the Lease and any other
written agreement to arbitrate referred to herein shall be specifically
enforceable under prevailing law.

 

LANDLORD:

 

TENANT:

 

 

 

THE IRVINE COMPANY

 

GOREMOTE INTERNET COMMUNICATIONS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/S/STEVEN M. CASE

 

By:

 /S/ DAVID L. TEICHMANN

 

Steven M. Case, Senior Vice President

 

 

      David L. Teichmann,

 

Leasing, Office Properties

 

 

      Senior Vice President,

 

 

 

 

      General Counsel and Secretary

 

 

 

 

 

 

 

 

By:

/S/ CHRISTOPHER J. POPMA

 

By:

 /S/ DANIEL W. FAIRFAX

 

Christopher J. Popma, Vice President

 

 

      Daniel W. Fairfax,

 

Operations, Office Properties

 

 

      Senior Vice President and

 

 

 

 

      Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

THE IRVINE COMPANY – INVESTMENT PROPERTIES GROUP

 

HAZARDOUS MATERIAL SURVEY FORM

 

The purpose of this form is to obtain information regarding the use of hazardous
substances on Investment Properties Group (“IPG”) property.  Prospective tenants
and contractors should answer the questions in light of their proposed
activities on the premises.  Existing tenants and contractors should answer the
questions as they relate to ongoing activities on the premises and should update
any information previously submitted.

 

If additional space is needed to answer the questions, you may attach separate
sheets of paper to this form.  When completed, the form should be sent to the
following address:

 

THE IRVINE COMPANY MANAGEMENT OFFICE

111 Innovation Drive

Irvine, CA 92617

 

Your cooperation in this matter is appreciated.  If you have any questions,
please call your property manager at (949) 720-4400 for assistance.

 

1.

GENERAL INFORMATION.

 

 

 

Name of Responding Company:

 

 

 

Check all that apply:

 

Tenant

o

 

Contractor

o

 

 

 

Prospective

o

 

Existing

o

 

 

Mailing Address:

 

 

 

Contact person & Title:

 

 

 

Telephone Number:  (   )

 

 

 

 

 

 

 

 

 

 

 

Current TIC Tenant(s):

 

 

 

 

 

 

 

 

 

 

 

Address of Lease Premises:

 

 

 

 

 

 

 

 

 

Length of Lease or Contract Term:

 

 

 

 

 

 

 

 

 

Prospective TIC Tenant(s):

 

 

 

 

 

 

 

 

 

 

 

Address of Leased Premises:

 

 

 

 

 

 

 

 

 

Address of Current Operations:

 

 

 

 

 

 

 

 

 

Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted.  Existing tenants
and contractors should describe any proposed changes to ongoing operations.

 

 

 

 

 

 

 

 

2.

HAZARDOUS MATERIALS.  For the purposes of this Survey Form, the term “hazardous
material” means any raw material, product or agent considered hazardous under
any state or federal law.  The term does not include wastes which are intended
to be discarded.

 

 

 

2.1

Will any hazardous materials be used or stored on site?

 

 

 

Chemical Products

Yes

o

 

No

o

 

 

Biological Hazards/

 

 

 

 

 

 

 

Infectious Wastes

Yes

o

 

No

o

 

 

Radioactive Materials

Yes

o

 

No

o

 

 

Petroleum Products

Yes

o

 

No

o

 

 

--------------------------------------------------------------------------------


 

 

2.1

List any hazardous materials to be used or stored, the quantities that will be
on-site at any given time, and the location and method of storage (e.g., bottles
in storage closet on the premises).

 

 

 

 

 

Hazardous Materials

 

Location and Method
of Storage

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.3

Is any underground storage of hazardous materials proposed or currently
conducted on the premises?  Yes o   No  o

 

 

 

 

 

 

 

 

 

If yes, describe the materials to be stored, and the size and construction of
the tank.  Attach copies of any permits obtained for the underground storage of
such substances.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

HAZARDOUS WASTE.  For the purposes of this Survey Form, the term “hazardous
waste” means any waste (including biological, infectious or radioactive waste)
considered hazardous under any state or federal law, and which is intended to be
discarded.

 

 

 

 

 

 

 

 

3.1

List any hazardous waste generated or to be generated on the premises, and
indicate the quantity generated on a monthly basis.

 

 

 

 

 

 

 

 

 

Hazardous Materials

 

Location and Method
of Storage

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2

Describe the method(s) of disposal (including recycling) for each waste. 
Indicate where and how often disposal will take place.

 

 

 

 

 

 

 

 

 

Hazardous Materials

 

Location and Method
of Storage

 

Disposal Method

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.3

Is any treatment or processing of hazardous, infectious or radioactive wastes
currently conducted or proposed to be conducted on the premise?

 

 

Yes o   No  o

 

 

 

 

 

 

 

 

 

 

 

 

 

If yes, please describe any existing or proposed treatment methods.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4

Attach copies of any hazardous waste permits or licenses issued to your company
with respect to its operations on the premises.

 

--------------------------------------------------------------------------------


 

4.

SPILLS

 

 

 

 

4.1

During the past year, have any spills or releases of hazardous materials
occurred on the premises?    Yes o    No o

 

 

 

 

 

If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.

 

 

 

 

 

 

 

 

 

 

 

 

4.2

 

Were any agencies notified in connection with such spills?       Yes o       No
o

 

 

 

 

 

If so, attach copies of any spill reports or other correspondence with
regulatory agencies.

 

 

 

4.3

 

Were any clean-up actions undertaken in connection with the spills?

 

 

Yes o       No o

 

 

 

 

 

If so, briefly describe the actions taken. Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up work.

 

 

 

 

 

 

 

 

 

 

 

 

5.

WASTEWATER TREATMENT/DISCHARGE

 

 

 

 

5.1

Do you discharge industrial wastewater to:

 

 

 

 

 

o   storm drain?

o   sewer?

 

 

o   surface water?

o   no industrial discharge

 

 

 

 

 

5.2

Is your industrial wastewater treated before discharge?    Yes  o   No  o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.3           Attach copies of any wastewater discharge permits issued to your
company with respect to its operations on the premises.

 

 

 

6.

AIR DISCHARGES.

 

 

 

 

6.1

Do you have any air filtration systems or stacks that discharge into the air?

 

 

Yes o       No o

 

 

 

 

6.2

Do you operate any equipment that require air emissions permits?

 

 

Yes o       No o

 

 

 

 

6.3

Attach copies of any air discharge permits pertaining to these operations.

 

 

 

7

HAZARDOUS MATERIALS DISCLOSURES.

 

 

 

 

7.1

Does your company handle an aggregate of at least 500 pounds, 55 gallons or 200
cubic feet of hazardous material at any given time?    Yes  o   No  o

 

 

 

 

7.2

Has your company prepared a Hazardous Materials Disclosure — Chemical Inventory
and Business Emergency Plan or similar disclosure document pursuant to state or
county requirements?     Yes  o   No  o

 

 

 

 

 

If so, attach a copy.

 

--------------------------------------------------------------------------------


 

 

 

7.3

Are any of the chemicals used in your operations regulated under Proposition 65?

 

 

 

 

 

 

 

 

 

If so, describe the procedures followed to comply with these requirements.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.4

Is your company subject to OSHA Hazard Communication Standard Requirements?

 

 

Yes    o

 

No    o

 

 

 

 

 

 

 

If so, describe the procedures followed to comply with these requirements.

 

 

 

 

 

 

 

 

 

 

 

 

8.

ANIMAL TESTING.

 

 

 

 

8.1

Does your company bring or intend to bring live animals onto the premises for
research or development purposes?  Yes    o    No    o

 

 

 

 

 

If so, describe the activity.

 

 

 

 

 

 

 

 

 

 

 

 

 

8.2

Does your company bring or intend to bring animal body parts or bodily fluids
onto the premises for research or development purposes?   Yes    o    No    o

 

 

 

 

 

If so, describe the activity.

 

 

 

 

 

 

 

 

 

 

 

 

9.

ENFORCEMENT ACTIONS, COMPLAINTS.

 

 

 

 

9.1

Has your company ever been subject to any agency enforcement actions,
administrative orders, lawsuits, or consent orders/decrees regarding
environmental compliance or health and safety?   Yes    o    No    o

 

 

 

 

 

If so, describe the actions and any continuing obligations imposed as a result
of these actions.

 

 

 

 

 

 

 

 

 

 

 

 

 

9.2

Has your company ever received any request for information, notice of violation
or demand letter, complaint, or inquiry regarding environmental compliance or
health and safety?   Yes    o    No    o

 

 

 

 

 

9.3        Has an environmental audit ever been conducted which concerned
operations or activities on premises occupied by you?   Yes    o    No    o

 

--------------------------------------------------------------------------------


 

 

 

9.4        If you answered “yes” to any questions in this section, describe the
environmental action or complaint and any continuing compliance obligation
imposed as a result of the same.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LANDLORD’S DISCLOSURES

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TENANT’S INSURANCE

 

The following requirements for Tenant’s insurance shall be in effect at the
Building, and Tenant shall also cause any subtenant to comply with these
requirements.  Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these insurance requirements.  Tenant agrees to
obtain and present evidence to Landlord that it has fully complied with the
insurance requirements.

 

1.             Tenant shall, at its sole cost and expense, commencing on the
date Tenant is given access to the Premises for any purpose and during the
entire Term, procure, pay for and keep in full force and effect:  (i) commercial
general liability insurance with respect to the Premises and the operations of
or on behalf of Tenant in, on or about the Premises, including but not limited
to coverage for personal injury, independent contractors, broad form property
damage, fire and water legal liability, products liability (if a product is sold
from the Premises), and liquor law liability (if alcoholic beverages are sold,
served or consumed within the Premises), which policy(ies) shall be written on
an “occurrence” basis and for not less than the amount set forth in Item 13 of
the Basic Lease Provisions, with a combined single limit (with a $50,000 minimum
limit on fire legal liability) per occurrence for bodily injury, death, and
property damage liability, or the current limit of liability carried by Tenant,
whichever is greater, and subject to such increases in amounts as Landlord may
determine from time to time; (ii) workers’ compensation insurance coverage as
required by law, together with employers’ liability insurance of at least One
Million Dollars ($1,000,000.00); (iii) with respect to Alterations and the like
required or permitted to be made by Tenant under this Lease, builder’s risk
insurance, in an amount equal to the replacement cost of the work;
(iv) insurance against fire, vandalism, malicious mischief and such other
additional perils as may be included in a standard “special form” policy,
insuring Tenant’s Alterations, trade fixtures, furnishings, equipment and items
of personal property of Tenant located in the Premises, in an amount equal to
not less than ninety percent (90%) of their actual replacement cost (with
replacement cost endorsement); and (v) business interruption insurance in
amounts satisfactory to cover one (1) year of loss.  In no event shall the
limits of any policy be considered as limiting the liability of Tenant under
this Lease.

 

2.             In the event Landlord consents to Tenant’s use, generation or
storage of Hazardous Materials on, under or about the Premises pursuant to
Section 5.3 of this Lease, Landlord shall have the continuing right to require
Tenant, at Tenant’s sole cost and expense (provided the same is available for
purchase upon commercially reasonable terms), to purchase insurance specified
and approved by Landlord, with coverage not less than Five Million Dollars
($5,000,000.00), insuring (i) any Hazardous Materials shall be removed from the
Premises, (ii) the Premises shall be restored to a clean, healthy, safe and
sanitary condition, and (iii) any liability of Tenant, Landlord and Landlord’s
officers, directors, shareholders, agents, employees and representatives,
arising from such Hazardous Materials.

 

3.             All policies of insurance required to be carried by Tenant
pursuant to this Exhibit D containing a deductible exceeding Ten Thousand
Dollars ($10,000.00) per occurrence must be approved in writing by Landlord
prior to the issuance of such policy.  Tenant shall be solely responsible for
the payment of all deductibles.

 

4.             All policies of insurance required to be carried by Tenant
pursuant to this Exhibit D shall be written by responsible insurance companies
authorized to do business in the State of California and with a general
policyholder rating of not less than “A-” and financial rating of not less than
“VIII” in the most current Best’s Insurance Report.  Any insurance required of
Tenant may be furnished by Tenant under any blanket policy carried by it or
under a separate policy.  A true and exact copy of each paid up policy
evidencing the insurance (appropriately authenticated by the insurer) or a
certificate of insurance, certifying that the policy has been issued, provides
the coverage required by this Exhibit D and contains the required provisions,
together with endorsements acceptable to Landlord evidencing the waiver of
subrogation and additional insured provisions required below, shall be delivered
to Landlord prior to the date Tenant is given the right of possession of the
Premises.  Proper evidence of the renewal of any insurance coverage shall also
be delivered to Landlord not less than five (5) days after the renewal of the
coverage.  Landlord may at any time, and from time to time, inspect and/or copy
any and all insurance policies required by this Lease.

 

5.             Each policy evidencing insurance required to be carried by Tenant
pursuant to this Exhibit D shall contain the following provisions and/or clauses
satisfactory to Landlord:  (i) with respect to Tenant’s commercial general
liability insurance, a provision that the policy and the coverage provided shall
be primary and that any coverage carried by Landlord shall be noncontributory
with respect to any policies carried by Tenant, together with a provision
including Landlord, the Additional Insureds identified in Item 11 of the Basic
Lease Provisions, and any other parties in interest designated by Landlord, as
additional insureds; (ii) except with respect to Tenant’s commercial general
liability insurance, a waiver by the insurer of any right to subrogation against
Landlord, its agents, employees, contractors and representatives which arises or
might arise by reason of any payment under the policy or by reason of any act or
omission of Landlord, its agents, employees, contractors or representatives; and
(iii) a provision that the insurer will endeavor to provide written

 

1

--------------------------------------------------------------------------------


 

notice to the Landlord thirty (30) days prior to canceling or changing coverage
provided by the policy.

 

6.             In the event that Tenant fails to procure, maintain and/or pay
for, at the times and for the durations specified in this Exhibit D, any
insurance required by this Exhibit D, or fails to carry insurance required by
any governmental authority, Landlord may at its election procure that insurance
and pay the premiums, in which event Tenant shall repay Landlord all sums paid
by Landlord, together with interest at the maximum rate permitted by law and any
related costs or expenses incurred by Landlord, within ten (10) days following
Landlord’s written demand to Tenant.

 

NOTICE TO TENANT:  IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E


RULES AND REGULATIONS


 

This Exhibit sets forth the rules and regulations governing Tenant’s use of the
Premises leased to Tenant pursuant to the terms, covenants and conditions of the
Lease to which this Exhibit is attached and therein made part thereof.  In the
event of any conflict or inconsistency between this Exhibit and the Lease, the
Lease shall control.

 

1.             Tenant shall not place anything or allow anything to be placed
near the glass of any window, door, partition or wall, which may appear
unsightly from outside the Premises.

 

2.             The walls, walkways, sidewalks, entrance passages, elevators,
stairwells, courts and vestibules shall not be obstructed or used for any
purpose other than ingress and egress of pedestrian travel to and from the
Premises, and shall not be used for smoking, loitering or gathering, or to
display, store or place any merchandise, equipment or devices, or for any other
purpose.  The walkways, sidewalks, entrance passageways, courts, vestibules and
roof are not for the use of the general public and Landlord shall in all cases
retain the right to control and prevent access thereto by all persons whose
presence in the judgment of the Landlord shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom Tenant normally deals in the ordinary course of Tenant’s
business unless such persons are engaged in illegal activities.  Smoking is
permitted outside the building and within the project only in areas designated
by Landlord.  No tenant or employee or invitee or agent of any tenant shall be
permitted upon the roof of the Building without prior written approval from
Landlord.

 

3.             No awnings or other projection shall be attached to the outside
walls of the Building.  No security bars or gates, curtains, blinds, shades or
screens shall be attached to or hung in, or used in connection with, any window
or door of the Premises without the prior written consent of Landlord.  Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the express written consent of Landlord.

 

4.             Tenant shall not mark, nail, paint, drill into, or in any way
deface any part of the Premises or the Building except to affix standard
pictures or other wall hangings on the interior walls of the premises so long as
they are not visible from the exterior of the building.  Tenant shall not lay
linoleum, tile, carpet or other similar floor covering so that the same shall be
affixed to the floor of the Premises in any manner except as approved by
Landlord in writing.  The expense of repairing any damage resulting from a
violation of this rule or removal of any floor covering shall be borne by
Tenant.

 

5.             The toilet rooms, urinals, wash bowls and other plumbing
apparatus shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein.  Any pipes or tubing used by Tenant to transmit water to an appliance
or device in the Premises must be made of copper or stainless steel, and in no
event shall plastic tubing be used for that purpose.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or invitees, caused it.

 

6.             Landlord shall direct electricians as to the manner and location
of any future telephone wiring.  No boring or cutting for wires will be allowed
without the prior consent of Landlord.  The locations of the telephones, call
boxes and other office equipment affixed to the Premises shall be subject to the
prior written approval of Landlord.

 

7.             The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the permitted
use of the Premises.  No exterior storage shall be allowed at any time without
the prior written approval of Landlord.  The Premises shall not be used for
cooking or washing clothes without the prior written consent of Landlord, or for
lodging or sleeping or for any immoral or illegal purposes.

 

8.             Tenant shall not make, or permit to be made, any unseemly or
disturbing noises or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, phonograph, noise, or otherwise.  Tenant shall
not use, keep or permit to be used, or kept, any foul or obnoxious gas or
substance in the Premises or permit or suffer the Premises to be used or
occupied in any manner offensive or objectionable to Landlord or other occupants
of this or neighboring buildings or premises by reason of any odors, fumes or
gases.

 

9.             No animals, except for seeing eye dogs, shall be permitted at any
time within the Premises.

 

10.           Tenant shall not use the name of the Building or the Project in
connection with or in promoting or advertising the business of Tenant, except as
Tenant’s address, without the written consent of Landlord.  Landlord shall have
the right to prohibit any advertising by any Tenant which, in Landlord’s
reasonable opinion, tends to impair the reputation of the Project or its
desirability for its intended uses, and upon written notice from Landlord any
Tenant shall refrain from or discontinue such advertising.

 

11.           Canvassing, soliciting, peddling, parading, picketing,
demonstrating or otherwise engaging in any conduct that unreasonably impairs the
value or use of the Premises or the Project are prohibited and each Tenant shall
cooperate to prevent the same.  Landlord shall have full and absolute authority
to regulate or prohibit the entrance to the Premises of any vendor, supplier,
purveyor, petitioner, proselytizer or other similar person if, in the good faith
judgment of Landlord, such person will be involved in general solicitation
activities, or the proselytizing, petitioning, or disturbance of other tenants
or their customers or invitees, or engaged or likely to engage in conduct which
may in

 

1

--------------------------------------------------------------------------------


 

Landlord’s opinion distract from the use of the Premises for its intended
purpose.  Notwithstanding the foregoing, Landlord reserves the absolute right
and discretion to limit or prevent access to the Buildings by any food or
beverage vendor, whether or not invited by Tenant, and Landlord may condition
such access upon the vendor’s execution of an entry permit agreement which may
contain provisions for insurance coverage and/or the payment of a fee to
Landlord.

 

12.           No equipment of any type shall be placed on the Premises which in
Landlord’s opinion exceeds the load limits of the floor or otherwise threatens
the soundness of the structure or improvements of the Building.

 

13.           Regular building hours of operation are from 6:00 AM to 6:00 PM
Monday through Friday and 9:00 AM to 1:00 PM on Saturday.  No air conditioning
unit or other similar apparatus shall be installed or used by any Tenant without
the prior written consent of Landlord.

 

14.           The entire Premises, including vestibules, entrances, parking
areas, doors, fixtures, windows and plate glass, shall at all times be
maintained in a safe, neat and clean condition by Tenant.  All trash, refuse and
waste materials shall be regularly removed from the Premises by Tenant and
placed in the containers at the locations designated by Landlord for refuse
collection.  All cardboard boxes must be “broken down” prior to being placed in
the trash container.  All styrofoam chips must be bagged or otherwise contained
prior to placement in the trash container, so as not to constitute a nuisance. 
Pallets must be immediately disposed of by tenant and may not be disposed of in
the Landlord provided trash container or enclosures.  Pallets may be neatly
stacked in an exterior location on a temporary basis (no longer than 5 days) so
long as Landlord has provided prior written approval.  The burning of trash,
refuse or waste materials is prohibited.

 

15.           Tenant shall use at Tenant’s cost such pest extermination
contractor as Landlord may direct and at such intervals as Landlord may require.

 

16.           All keys for the Premises shall be provided to Tenant by Landlord
and Tenant shall return to Landlord any of such keys so provided upon the
termination of the Lease.  Tenant shall not change locks or install other locks
on doors of the Premises, without the prior written consent of Landlord.  In the
event of loss of any keys furnished by Landlord for Tenant, Tenant shall pay to
Landlord the costs thereof.  Upon the termination of its tenancy, Tenant shall
deliver to Landlord all the keys to lobby(s), suite(s) and telephone &
electrical room(s) which have been furnished to Tenant or which Tenant shall
have had made.

 

17.           No person shall enter or remain within the Project while
intoxicated or under the influence of liquor or drugs.  Landlord shall have the
right to exclude or expel from the Project any person who, in the absolute
discretion of Landlord, is under the influence of liquor or drugs.

 

18.           The moving of large or heavy objects shall occur only between
those hours as may be designated by, and only upon previous written notice to,
Landlord, and the persons employed to move those objects in or out of the
Building must be reasonably acceptable to Landlord.  Without limiting the
generality of the foregoing, no freight, furniture or bulky matter of any
description shall be received into or moved out of the lobby of the Building or
carried in the elevator.

 

19.           Tenant shall not install equipment, such as but not limited to
electronic tabulating or computer equipment, requiring electrical or air
conditioning service in excess of that to be provided by Landlord under the
Lease without prior written consent of Landlord.

 

20.           Landlord may from time to time grant other tenants of the project
individual and temporary variances from these Rules, provided that any variance
does not have a material adverse effect on the use and enjoyment of the Premises
by Tenant.

 

21.           Landlord reserves the right to amend or supplement the foregoing
Rules and Regulations and to adopt and promulgate additional rules and
regulations applicable to the Premises.  Notice of such rules and regulations
and amendments and supplements thereto, if any, shall be given to the Tenant.

 

2

--------------------------------------------------------------------------------